 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSchmidt-Tiago Construction CompanyandInterna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 13.Cases 27-CA-7424, 27-CA-7367-7, and 27-CA-834830 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFTOn 14 November 1984 Administrative LawJudge Jerrold H. Shapiro issued the attached deci-sion.The General Counsel filedexceptions and asupporting brief, and the Respondent filed cross-ex-ceptionsand ananswering brief.The National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings,'and conclusions as modi-fied.The judge found that the Respondent violatedSection 8(a)(5) of the Act by unilaterallyinstitutinga new health and welfare program andincreasingthe wages of returning Colorado Springs strikers.He also found that the Respondent gave the Unionadequate notice and opportunity to bargain over itscessation of contributions to the fringe benefit plansof the recently expired collective-bargaining agree-ment and therefore acted lawfully in that respect.We adopt the judge's affirmative 8(a)(5) fording butreverse the accompanying dismissal.Shortly after an economic strike began on 18June 1981, the Respondent informed the Union thatitwas discontinuing contributions to existing con-tractual benefit plans (which included a health andwelfare plan, a vacation fund,and apension fund)untilnew "labor agreements" were reached be-tween the parties.2 This announcement suggestedthat the discontinuance was a temporary measureand that contributions might be expected to be re-sumed if and when the strike was settled. In anyevent, it reflected the fact that at the time of theannouncement no unit employees were workingand therefore none were earning benefits. As soonas some strikers abandoned the strike and returnediThe General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544(1950), enfd.188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the fmdtings.The General Counsel did not except to the judge's dismissal of the alle-gation that the Respondent's unfair labor practices caused the employees'economic strike to be converted into an unfair labor practice strike.2All dates are in 1981to work in July, the Respondent began to contrib-ute to a different health and welfare fund on theirbehalf and paid them an additional 40 cents anhour in cash in lieu of contributing to the contrac-tualvacation fund. Contributions to the pensionfund were simply discontinued with no substitu-tion.While the strike continued, contract negotiationsresumed on 23 July. The Respondent thenproposedthat the three contractual funds be discontinued.Under this proposal, the health and welfare fundand pension fund would be replaced and the vaca-tion fund moneys would be paid to employees as alump sum payment at the end of each calendaryear.The Union's only response at that time wasto request a copy of the substituted health and wel-fare plan. The parties met next on 29 July. The Re-spondent gave the Union a description of thehealth and welfare plan and informed the Unionthat the change embodied in this plan had been im-plemented. The Union requested further informa-tion regarding all of the benefit plans that had beenorwere intended to be substituted, so that theUnion could "bargain meaningfully . . . concern-ing any benefit plan." The Respondent modified itsbenefit plan proposals by making the 40-cent-an-hour increase part of the hourly rate, presumablyto be paid weeklyas already ineffect, rather thanin an annual lump sum. The Respondent deferreditsproposal to discontinue the contractual pensionplan , pending further developments in settling thestrike.3The parties met for thelast time on31 July. TheUnion protested the cessation of contributions tothe contractual benefit funds, stating that the Re-spondent was obligated to continue these contribu-tions untilthe parties reachedimpasse,which, theUnion stated, they had not.4 The Respondent dis-agreed with this assessment of its bargaining obliga-tion. Its representative stated that the Union's op-tionswere either to accept the Respondent's pro-posals or to file charges with the Board.5In creating this confusing situation, the Respond-ent improperly bypassed the Union in establishingnew and permanent terms and conditions of em-ployment. Contrary to our dissenting colleagues'characterization, the Respondent's actions belie itsoriginal suggestion, if it was so intended, that these9However,as noted above,the Respondent informedthe Union previ-ously that ithaddiscontinued its contributions to the pension plan for theduration of the strike It never resumed these contributions4 Previously,the Union had agreed that the parties were at an impasseregarding other matters.As of 31 July,however,no bargaining over theRespondent's23 July proposalto discontinue the contractual benefitplans hadoccurred.5A thirdoption mentioned by the Respondent was that the Unioncould"go to hell "286 NLRB No. 31 SCHMIDT-TIAGO CONSTRUCTION CO.343changes were temporary, strike-related measures,for it relabeled them as proposals to be incorporat-ed into a new collective-bargaining agreement andalmost immediately acknowledged that they hadbeen implemented. The Respondent thereby unilat-erally set terms and conditions of employment thatpresumablywould continue in effect until suchtime as the Respondent might be persuaded in sub-sequent bargaining to rescind them.6Our dissenting colleagues' contention that theRespondent's changes in the fringe benefit plans foritsColorado Springs facility were made for thelimited purpose of operating during the strike isbelied further by the fact that at approximately thesame time the Respondent unilaterally made similarchanges at other union-represented facilities whereno strike was either in progress or imminent. Thejudge correctly found that the changes made atthese facilities violated Section 8(a)(5), and the Re-spondent's exception to that finding is limited to amatter of contract interpretation involving only thepensionfund.7We conclude that the ColoradoSprings unilateral changes were not made pursuantto any claim that the strike relieved the Respond-ent of the duty to bargain.8 Accordingly, we agreewith the judge's finding that the Respondent violat-ed Section 8(a)(5) of the Act when it unilaterallyinstituted a new health and welfare program andincreased the wages of returning strikers at theColorado Springs facility.96Suchopportunity for futurebargaining, after unilateral implementa-tion,would not in any event cure the violationGolconda Corp. v. NLRB,474 F.2d 49, 53 (6th Cir 1973), enfg. 194 NLRB 609 (1971) Therefore,we find nomeetin the Respondent's argument based on postimplementa-tion bargaining.Contrary to the dissent, we agree withthe judge's analysis in findingthat the languagein the Declaration of Trust requiringthat employercontributionsto the pensionfund be "in accordance with a PensionAgreement"was notclearlyand unnustakably intended as a waiver ofthe Union's right tobargainover discontinuation of contributions on ex-pirationof the parties' collective-bargaining agreement.8Thus,we declineto join ourdissenting colleagues in reaching out todecide the broad and complicatedissue-not beforeus here-concerningthe suspension of anemployer's dutyto bargain during a strike In fact,the Respondent'sexception to the judge's finding thatcertain ColoradoSprings changesviolated Sec.8(a)(5) arguesonly that anyviolationwascured by subsequentbargaining,a defensewe have rejected. See fn. 6,supraMoreover, the Respondent's action in unilaterally establishing per-manent new conditionsfor all of its ColoradoSpringsemployeesexceed-ed the limitsof anyarguablestrike-related hiatusin theobligation to bar-gain concerning returnedstrikers such as that whichour dissenting col-leaguespropose9Member Cracraftagreeswiththe majority'sconclusions except asthey relateto the unilateralchanges affecting the returning economicstrikers atthe Respondent's ColoradoSpringsfacility.Because she be-lievesthat the interestsof returningeconomicstriker.are morecloselyaligned with the interestsof strike replacementsthan withthose of theemployeeswho have chosento remainon strike, she joins theChairman'sdissent insofar ashe finds thatthe Respondent is not requiredto applythe preexisting terms and conditions of employment to the returningstokers.Thus, as an employerisnotobligated tobargain over the termsand conditionsof employment for strikereplacements,Member Cracraftwould not find thatsuch an obligation arises as to the returning strikers.We disagree, however, with the judge's findingthat the Respondent lawfully ceased making contri-butions to the fringe benefit plans of the expiredcontract. In so finding, the judge treated the Re-spondent's discontinuance of the contractual bene-fits as something separate and distinct from the Re-spondent's partial substitution of different benefitsin their place at the Colorado Springs facility.Thus, as noted above, the judge found that the Re-spondent unlawfully substituted a new health andwelfare plan and paid its former 40-cent-an-hourvacation fund contribution to the employees as in-creased wages, both without notice to the Union.On the other hand, he found that the Respondent'spermanent discontinuance of the contractual benefitplans was not implemented until 10 August, whenthe Union already had notice and had either bar-gained to impasse or waived its right to bargain.We find that these related unilateralactions areequally violative of the Respondent's duty to bar-gain,and that the judge erred in separating the in-stitution of the new benefits from the cessation ofthe old ones in determining the legality of the Re-spondent's conduct.The judge arrived at 10 August as the date ofimplementation because that was the first date onwhich contributions for the strikers who returnedin July were due to be paid to the benefit funds.Determination of the Respondent's bargaining obli-gation, however, depends not on the date on whichthe Respondent would have been in default on itscontributions, but on the position it presented tothe Union. Having first given the impression that itwas ceasingits contributions because of the strike,the Respondent announced, shortly after submittingdiscontinuance of the plansas a bargainingpropos-al,and without advance notice to the Union, thatreplacement of the health and welfare plan hadbeen implemented. This announcement signifiedthat the change was permanent, that is, it wouldremain ineffect until the Respondent chose to re-scind it. Although it referred explicitly only to thehealth and welfare plan, the announced substitutionwas part of a pattern of unilateral changes that in-cluded conversion of the vacation fund contribu-tions to hourly wages and discontinuance of pen-sion fund contributions.The Union recognizedthese changes as all of one piece, and, on objectingto them, was rebuffed as noted above.The picture thus presented was that any tempo-rary discontinuance of contributions that may havebeen justified by the fact that all of the employeeswere out on strike had acquired the earmarks ofpermanent changes that were imposed unilaterallyin lieuof bargaining over the Respondent's propos-al to make those very changes. By engendering 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat perception, the Respondent placed the Unionin the position of having to bargain, if at all, over afaitaccompli. Because these changes were madebefore the Union had an opportunity to bargainabout the proposals, the Respondent was not privi-leged to implement them.1 °The Union promptlyrequested information about the proposed changesand then protested their unilateral implementation.Thus, the Union can hardly be said to have waivedits bargaining rights.We therefore find that the Re-spondent's repudiation of its obligation to makecontributions to any of the contractual benefitplans for unit employees at work at its ColoradoSpringsfacility violated Section 8(a)(5).We shallincorporate the appropriate remedial provisions inthe Order. 1IORDERThe National Labor Relations Board orders thatthe Respondent, Schmidt-Tiago Construction Com-pany, Arvado and Colorado Springs, Colorado, itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusingto bargain collectively withInterna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 13 as the representative of the appropri-ate unitsdescribed below, by unilaterallyceasing tomakecontributions on behalf of unit employees tothe pension, health and welfare, and vacation trustfunds, as provided in the expired 1978-1981 High-way,HeavyEngineering,UtilityandBuildingConstructionAgreement, by unilaterally payingunit employeesan additional 40 cents an hourwhich previously was contributed by the Respond-ent to the contractual vacation trust fund, and byunilaterally institutinga new health and welfareprogram.The appropriate bargainingunits are asfollows:All employees, excluding supervisors as de-fined by the Act, employed in the job classifi-cations covered by the 1978-1981 Highway,Heavy Engineering, Utility and Building Con-structionAgreement, who are employed at (a)10 TheRespondent's original announcementof a temporarydiscontinu-ance did not constitute a bargainingproposalTherefore,we disagreewith the judge's conclusion that,assuming thatshortlybefore the unilat-eral changes the parties reached impasse on other issues, the unilateralchanges were encompassedby theRespondent'spre-impasse proposalsThat necessary condition for the "impasse"exception to the rule againstunilateral changes has not been establishedhere SeeWestern PublishingCo.,269 NLRB 355 (1984)11 The judge expresseddoubts that it would be appropriate, even if theColorado Springs benefits were discontinuedunlawfully,to restore thestatus quo ante because(as the judgefound withoutexception) the partieshad bargained to a general good-faith impasse after the unilateralchangesHowever,the record shows thatno substantial bargaining onthis issue occurred.the Company's ColoradoSprings,Colorado fa-cility, and, (b) the Company's other operationsin the State of Colorado.(b)Refusing to bargain with the Union by deal-ing directlywith employees concerning mattersoverwhich it is obligated to bargain with theUnion.(c)Telling employees represented by the Unionthat the Respondent would neversign acontractwith the Union and that the employees' continuedemployment was conditioned on their resignationfrom the Union.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make whole the unit employees representedby the Union employed in the State of Coloradoby paying on their behalf allpension and vacationtrust fund contributions, as provided in the expired1978-1981Highway, Heavy Engineering, Utilityand Building Construction Agreement, which havenot been paid and which would have been paid butfor the unlawful conduct found here, and continuesuch payments until such time as the Respondentnegotiates in good faith to a new agreement or toan impasse.(b)Make whole the aforesaid unit employees forany losses or expenses they may have incurred as aresult of the Respondent's failure from 10 July 1981and continuing thereafter to make contributions ontheir behalf to the pension and vacation trust funds,as set forth in the remedy section of the judge's de-cision.12(c)On written request from the Union, and inthe same manner set forth in the remedy section ofthe judge's decision, rescind the Colorado Contrac-torsAssociationHealth andWelfareProgramwhich it instituted in July 1981 and immediately re-establish the health and welfare program whichwas in existence under the 1978-1981 Highway,Heavy Engineering, Utility and Building Construc-tionAgreement and resume making contributionsinto the health and welfare trust fund establishedby that agreement.12 In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputedat the "short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 U.S.C § 6621.Interest onamountsaccrued priorto 1 January 1987 (the effective date of the 1986amendmentto 26 U S.C § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977). Any interestdue on trust fundpayments shall be computed in the manner prescribed in MerryweatherOptical Co,240 NLRB 1213 (1979) SCHMIDT-TIAGO CONSTRUCTION CO.345(d) Notify, in writing, all persons employed after1July 1981 in Colorado represented by the Unionthat they may be entitled to money damages theymay have incurred due to the Respondent's institu-tionof the Colorado Contractors AssociationHealth andWelfare Program for the programwhich was previously in existence.(e)Preserve and, on request, make available tothe Boardor its agentsfor examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and allother records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at its locations in the State of Coloradocopies of the attached notice marked "Appen-dix."13Copies of the notice, on forms provided bythe Regional Director for Region 27, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt andmaintainedfor 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondentto ensurethat the notices are not altered, defaced,or covered by any othermaterial.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHERORDEREDthat the complaint alle-gations notspecifically found are dismissed.CHAIRMAN DOTSON,dissenting in part.AlthoughIagree,for the most part, with mycolleagues'and the judge's findings in this case, Ido not agree that the unilateral[ changes institutedby the Respondent at its Colorado Springs, Colora-do facility and applied to employees who returnedto work during the course of an economic strikewere unlawful, or that its discontinuance of pen-sion fund contributions for employees outside itsColorado Springs facility violated the Act.As stated inService Electric Co.,281 NLRB 633(1986), the Act, in my view, does not require anemployer to apply preexisting terms and conditionsof employment to economic strike replacements onthe strike's termination. Since the interests of re-turningeconomic strikers are more closelyalignedwith those of strike replacements rather than withthose of the strikers, an employer has nogreaterdutyto bargainduring the strike over the returningstrikers'terms of employment than it does over13 If thisOrderis enforced by a judgmentof a UmtedStates court ofappeals,the words in the notice reading"Posted by Orderof the Nation-alLabor Relations Board"shall read"PostedPursuant to a Judgment ofthe United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "those of the strike replacements. For this reason Ifind, contrary to my colleagues, that the unilateralchanges instituted by the Respondent at its Colora-do Springs facility for its returning strikers did notviolate the Act, as alleged.Nor, as stated, would I find a violation with re-spect to the Respondent's decision to discontinuemaking pension fund contribution for employeesemployed outside its Colorado Springs facility.Rather, I agree with the Respondent that theUnion in this case waived its right to bargain overdiscontinuance of the pension fund once the con-tract authorizing establishment of the fund expired.Thus, the Declaration of Trust authorizes employercontributions only when made "in accordance witha Pension Agreement" which is defined as includ-ing "any extension, renewal or replacement there-of," and is considered to be in effect "on any dateif it provides for employer contributions to bemade to the Trust Fund with respect to employ-ment on such date." The clear implication of theselimitations is to waive both the employees' right toreceive the benefits of pension fund contributionsand the Union's right to bargain regarding the Re-spondent's cessation of contributions when the con-tractexpiredwithout renewal or replacement.'Under these circumstances, the Respondent's con-duct in discontinuing its pension fund contributionswas not unlawful and I would, accordingly, dismissthis complaint allegation.In all other respects, I agree with my colleagues'and the judge's findings in this case.1Cauthorne Trucking,256NLRB 721 (1981),remanded on othergrounds691 F 2d 1023 (D C Cir. 1982)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local Union No. 13 as the representative of the ap-propriate units described below, by unilaterallyceasing to make contributions on behalf of the unitemployees to the pension health and welfare, andvacation trust funds, as provided in the expired1978-1981Highway, Heavy Engineering, Utilityand BuildingConstruction Agreement, by unilater- 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDally payingunitemployees an additional 40 centsan hour which previously we contributed to thecontractual vacation trust fund, and by unilaterallyinstituting a new health and welfare program. Theappropriate bargaining units are as follows:All employees, excluding supervisors as de-fined by the Act, employed in the job classifi-cations covered by the 1978-1981 Highway,Heavy Engineering, Utility and Building Con-struction Agreement, who are employed at (a)our Colorado Springs, Colorado facility, and(b) our other operations in the State of Colora-do.WE WILL NOT refuse to bargain with the above-named Union by dealing directly with employeesconcerning matters over which we are obligated tobargain with the Union.WE WILL NOT tell employees represented by theUnion that we will neversign acontract with theUnion and that the employees' continued employ-ment is conditioned on their resigning from theUnion.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole employees represented bythe Union employed by us in the State of Coloradoby paying on their behalf all pension and vacationtrust fund contributions, as provided in the expired1978-1981Highway, Heavy Engineering, Utilityand Building Construction Agreement, which havenot been paid and which would have been paidabsent our unilateral discontinuance of such pay-ments, and WE WILL continue such payments untilsuch time as we negotiate in good faith to a newagreement or to an impasse.WE WILL make the bargaining unit employeesdescribed immediately above whole, with interest,for any losses or expenses they may have incurredas a result of our failure from 10 July 1981 andcontinuing thereafter tomake contributions ontheir behalf to the pension and vacation trust fundsof the expired 1978-1981 Highway, Heavy Engi-neering,Utility and Building Construction Agree-ment.WE WILL, on written request from the Union, re-scind the Colorado Contractors Association Healthand Welfare Program which we instituted in July1981, and immediately reestablish the health andwelfare program which was in existence under the1978-1981Highway, Heavy Engineering, Utilityand Building Construction Agreement and resumemaking contributions into the health and welfaretrust fund established by that agreement.WE WILL notify, in writing, all persons em-ployed by us in Colorado after 1 July 1981 andwho were represented by the Union that they maybe entitled to financial reimbursement for damagaesthey may have incurred due to our unilateral insti-tutionof the Colorado Contractors AssociationHealth and Welfare Program in place of the pro-gram which was previously in existence.SCHMIDT-TIAGO CONSTRUCTION COMPANYWilliam J. DalyandArturo E. Roybal, Esqs.,for the Gen-eral Counsel.Daniel J.Collyar (Mountain States Employers Council),for the Respondent.DECISIONSTATEMENT OF THE CASEJERROLD H.SHAPIRO,Administrative Law Judge. Thehearing in this proceeding,which was held May 22-23,1984,was based on unfair labor practice charges filed byInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local UnionNo. 13 (Union),inCases 27-CA-7424, 27-CA-7336-7,and 27-CA-83481 against Schmidt-Tiago ConstructionCompany (Respondent),and on a fourth amended con-solidated complaint issued May 31, 1983,by the RegionalDirector of Region 27 of the NationalLaborRelationsBoard on behalf of the Board'sGeneral Counsel,allegingthatRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) of theNationalLaborRelations Act.The complaint alleges that in violation of Section8(a)(1) of the Act Respondent told striking employeesthat in order to return to work they would have toresign from the Union and show Respondent proof oftheir resignations,told employees that Respondent wouldnever sign a collective-bargaining contractwith theUnion,and promulgated and maintained an illegal no-so-licitation rule.The complaint also alleges that in viola-tion of Section 8(a)(3) and(1) of the Act, Respondent al-lowed striking employees to return to work and grantedthem a pay raise if they resigned from the Union andshowed Respondent proof of their resignations,and con-structively discharged 13 named striking employees byconditioning their continued employment on their resign-ing from the Union and showing Respondent proof oftheir resignations.The complaint further alleges that inviolation of Section 8(a)(5) and(1) of the Act, Respond-ent bypassed the Union and instead dealt directly withemployees represented by the Union, denied union busi-ness agents access to its facilities,and, without affordingthe Union a reasonable opportunity to bargain,engagedin the following unilateral conduct: Implemented a new'The chargeinCase 27-CA-7367 was filed June 22, 1981, and amend-ed April 19,1982.The charge in Case 27-CA-7424was filed July 21,1981, and amended July 28,1981The charge in Case27-CA-8348 wasfiledApril18, 1983 SCHMIDT-TIAGO CONSTRUCTION CO.347health insurance plan for its employees; ceased makingemployee fringe benefit payments to the several trustfunds established by its recently terminated contract withthe Union; increased the wage rates of employees whoreturned to work during the Union's strike; changed themanner of paying its employees by paying directly tononstriking employees moneys that previously had beencontributed by Respondent on their behalflo a pensiontrust fund. Last, the complaint alleges that a strike of Re-spondent's employees represented by the Union was pro-longed by the above-described alleged unfair labor prac-tices.Respondent filed a timely answer denying the com-mission of the alleged unfair labor practices.2On the entire record, and from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs, I make the followingFINDINGS OF FACT1.THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1.BackgroundDuring the time material, the Respondent, a corpora-tion,as admittedby its answer,was engaged in businessas a pavingcontractor in the construction industry con-structing roads, dams, and similar heavy constructionprojects in the State of Colorado with its principal placeof business in Arvado, Colorado, and with other officesand places of business in other locations in Colorado.The record further reveals that during the time materialthat Respondent in addition to its paving work on heavyconstruction, such as highways, also did paving work onsmallerprojects such as parking lots for commercialbuildings.At all times Respondent has operated onefixed-location asphalt plant situated in Colorado Springs,Colorado, where Respondent's employees transport andprocess sand and gravel into asphalt.The Union for more than 30 years has represented allthe truckdrivers, warehousemen, truck maintenance em-ployees, and truckdriver helpers employed by Respond-ent in the State of Colorado. These employees have beenrepresented by the Union as a part of a multiemployerbargaining unit consisting of Respondent's employeesand the employees of over 20 other contractors who dobusiness in the State of Colorado. The employers in thismultiemployer unit have been represented by the Signa-tory Labor Committee appointed by the Colorado Con-tractorsAssociation, Inc. (SLC), and the collective-bar-gaining contracts entered into between the Union andthe SLC covering the employees in the multiemployerunit have been entitled "[Union] Highway, Heavy Engi-neering,Utility and Building Construction Agreement"(union heavy highway contract). The most recent unionheavy highway contract between SLC and the Union,which covered all the Respondent's employees employed2Respondent admits that theUnionis a labor organisation within themeaningof Sec 2(5) of the Act Likewise,Respondent admits that itmeets the Board's applicablediscretionaryjurisdictional standard and isan employer engaged in commerce within the meaning of Sec.2(6) and(7) of the ActinColorado, was effective from May 1, 1978, to May 1,1981.In 1978 the Union negotiated a collective-bargainingcontract with four paving contractors-Brannan Sand &Gravel, Asphalt Paving Company, Flatiron Paving Com-pany of Boulder and Western Paving Construction Com-pany-who were not part of the multiemployerunit en-compassed by the 1978-1981 union heavy highway con-tract.This contract was entitled the "Asphalt Paving In-dustryGroup" contract (union asphalt paving groupcontract), and was negotiated jointly on behalf of all fouremployers by Kermit Darkey, the chief executive officerof the Mountain States Employers Council. All the rele-vant provisions of the union asphalt paving group con-tract, including its effective dates, are identical to theprovisions of the 1978 union heavy highway contract.2.The negotiations for a successor to the 1978-1981union heavy highway contractThe negotiations between the Union and SLC for asuccessor contract to the 1978-1981 union heavy high-way contract, which was scheduled to terminate May 1,1981, beganMarch 11,1981, and seven negotiation meet-ingswere held between March 1981, with the seventhand final meeting taking place June 16, 1981.During the June 16, 1981 negotiation meeting the SLCconditionedcontinued contract negotiations on theUnion's consent to the untimely withdrawal of seven ofthe employer members from the multiemployerbargain-ing unit.3 Thereafter, on June 29, 1981, the SLC disband-ed the multiemployer bargaining unit and refused tomeet and to bargain with the Union on a multiemployerunit basis.The Union in the months of June and July 1981 filedunfair labor practice charges with the Board in Cases 27-CA-7369 and 27-CA-7369-2 challenging the SLC'sabove-described conduct. The Board's General Counsel,based on these charges, on September 14, 1981, issued anamended consolidated complaint alleging that Respond-ent and 24 other named respondent employers were amultiemployer bargaining unit representedby the SLC,that all the drivers employed by these 25 respondent em-ployers constituted an appropriate bargaining unit, andthat the 25 respondent employers and the SLC, whichhad been designated as their agent, all violated Section8(a)(5) and (1) of the Act "by conditioning further nego-tiations on the Union's consent to the untimely with-drawal from the multiemployer unit of certain of re-spondent employers" and "by disband[ing] themultiem-ployerbargaining unit andby thereafterfailing and re-fusing tomeet and bargainwith the Unionas a multiem-ployer bargaining unit."A hearing was held in Cases 27-CA-7369 and 27-CA-7369-2 on October 15-16, 1981, before AdministrativeLaw Judge Holmes who issued a decision on February 8,1982.On May 28, 1982, the Board issued its Decisionand Order affirming the rulings, findings, and conclu-sions of Judge Holmes in their entirety,and adopted his3Respondent was not one of these seven employers. 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrecommended Order.4 The Board concluded that theSLC was the respondent employers' agent for the pur-pose of negotiating a successor agreement to the 1978-1981 unionheavy highway contract, that the employeesof the respondent employers in the job classificationscovered by that contract constituted an appropriate mul-tiemployer bargaining unit, that the employees were rep-resentedby the Union, and that the respondent employ-ers and their agent, the SLC, violated Section 8(a)(5) oftheAct by "(a) conditioning further contractnegotia-tions with the union on the union's multi-employer bar-gainingunit" and by "(b) disbanding the respondent em-ployers from the multi-employer unit, and failing and re-fusing to meet and bargain with the unionas a multi-em-ployerbargaining unit."In addition to the unfair labor practices filed in Cases27-CA-7369 and 27-CA-7369-2, the Union, during thenegotiationsfor a successor contract to the 1978-1981union heavy highway contract, filed an unfair labor prac-tice charge against the Respondent in Case 27-CA-7371on June 23, 1981, alleging that Respondent was refusingto bargainwith the Union in violation of Section 8(a)(5)and (1) of the Act, as follows: "By conditioning entryinto a successor agreement to the [1978-1981 unionheavy highway contract] upon exclusion of its fixedbased stationary operation located at Colorado Springs,Colorado." Shortly thereafter the Union withdrew thischarge.The circumstances surrounding the filing andwithdrawal of this charge are undisputed and are as fol-lows.During the June 12, 1981 bargaining session the Re-spondent's representativeWally Schmidt requested thatRespondent's fixed-base asphalt plant located in Colora-do Springs be excluded from the multiemployer unitbeing bargained for and insisted that the Union agree tothis request. The Union's representative took the positionthat the SLC represented all the Respondent's operationsin the State of Colorado and filed a charge in Case 27-CA-7371.On June 24, 1981, the day after filing the charge, theUnion's lawyer John McKendry spoke to David Gor-such, the lawyer representing the Respondent in connec-tionwith the Board's investigation of the charge, 5 andexplained to Gorsuch why the charge had been filed andthat it was the Union's position that SLC represented allof Respondent's operations in Colorado including theColorado Springs location. Gorsuch stated that this wascorrect and that he would acknowledge this in thefuture.McKendry stated that he would accept Gorsuch'srepresentation, confirm it in writing, and based on it,4 SignatoryLabor Committee,261 NLRB 1459 (1982).On February 29,1983, the Board'sOrder was enforced in its entirety by the United StatesCourt of Appeals for the Tenth Circuit.Previously,inDecember 1982,the court granted the Board'smotion for temporary injunctive reliefunder Sec 10(e) of the Act enforcing the Board'sOrder in full,pendentelite.6The law firm in which Attorney Gorsuch is a partner,Gorsuch,Kirgis,Campbell,Walker,and Grover,represented Respondent in thelitigation before the Board and court in Cases27-CA-7369 and 27-CA-7369-2 and was also Respondent's counsel in this litigation until April 2,1982,when it withdrew.Also at all times material Attorney Gorsuch'slaw firm has represented the SLCadvise the Union to withdraw its charge. The same dayone of McKendry's associates wrote Gorsuch as follows:Re: Teamsters Local No. 13 and Schmidt-TiagoConstruction Co.; (1981 Collective Bargaining Ne-gotiations)NLRBCase No. 27-CA-7371Dear Mr. Gorsuch:This letter will serve to confirm your discussionby telephone of June 24, 1981 with John McKen-dree [sic]whereinyou represented that theSchmidt-Tiago Construction Company has and willcontinue to designate the Colorado Contractors As-sociation,Inc. as its sole and exclusive bargainingrepresentative for the purpose of negotiating on itsbehalf with the Teamsters ConstructionWorkersLocal Union No. 13 of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America for all its Colorado operationsincluding its fixed based stationary operations locat-ed at ColoradoSprings,Colorado.In consideration of the foregoing representationsmade in the above-mentioned telephone conversa-tion, the Union will withdraw without prejudice torefile its Unfair Labor Practice charge in the above-captioned matter.The negotiations between the SLC and the Union fora successor contract to the 1978-1981 union heavy high-way contract resumed briefly in February and March1982 when three or four negotiationmeetingswere held.These negotiations ended late in March 1982 when At-torney Charles Grover,a partnerin the law firm of Gor-such, Kirgis, Campbell, Walker, and Grover, which wasrepresenting the SLC, informed the Union's negotiatorson behalf of the SLC, that "it has been consistently ourpositionthat the SLCrepresented all of [Respondent]statewide, with the exception of the Colorado Springsoperation." The Union's lawyer John McKendry, whowas present at this negotiation session, emphaticallydenied that this had been the position of the SLC andstated that all the Respondent's operations including itsColorado Springs operation were represented by SLC inthe negotiations.The Respondent's representatives statedthat if that was the Union's position, that they were leav-ing and left themeetingroom, whereupon the Union'snegotiators also walked out, thus ending the negotiations.Itwas not until early 1983 that the contract negotia-tions between SLC and the Union resumed and these ne-gotiations continued until March orApril1984 withoutsuccess in reaching an agreement to replace the 1978-1981 union heavy highway contract.6 During one ofthese bargaining sessions,early in February 1983, RobertPrevost, who at the time was one of Respondent's vicepresidents and its general manager in chargeof the Colo-rado Springs operation, informed the Union's negotiatorsthat the SLCwas negotiating on behalf of Respondent6These negotiations were apparently resumed by the SLC in comph-ance with the court's grant of temporary injunctive relief to the Board inDecember 1982 in connection with the Board's petition to enforce itsOrder in Cases27-CA-7369 and 27-CA-7369-2, and continued thereafterwhen thecourt enforcedthe Board'sOrder inthose cases SCHMIDT-TIAGO CONSTRUCTION CO.349and allof its operations including the Company's Colora-do Springs fixed-based operations.3.The negotiations for a successor to the 1978-1981union asphalt paving contractOn April 1, 1981, contractnegotiationsbegan for acontract to succeed the 1978-1981 union asphalt pavinggroup contract, which by itsterms wasscheduled to ter-minateMay 1, 1981. As indicated previously, the 1978-1981agreementcoveredfouremployers-AsphaltPaving Company, Brannan Sand & Gravel, FlatironPaving Company of Boulder, and Western Paving Con-structionCompany. However, prior to the start of thenegotiationsfor a new contract, Kermit Darkey, thechief executive officer of the Mountain States EmployersCouncil, which represented the employers who were sig-natory to the 1978-1981 contract, notified the Union inwriting that four more employers were being added tothisgroup-Broderick-Gibbons Inc., Flatiron PavingCompany of Greeley,SterlingPaving Company, and Re-spondent. Darkey also told the Union that the eight em-ployers "are members of the Asphalt Paving Industrymultiemployerbargaininggroup for their commercial as-phalt paving operation and/or their fixed based station-ary operations" and were ready to meet with the Unionto negotiatethe wages, hours,and termsand conditionsof employment of their employees employed in these op-erations.As will be described in detail infra, starting onApril 1, 1981, the parties held several negotiation meet-ings.Although Darkey was the spokesperson for the em-ployers atthese meetings,therewas at least one repre-sentativefor each employer present at most of the meet-ings.Present for the Respondentatmost meetings wasRobert Prevost, its then vice presidentand general man-ager in charge of its Colorado Springs operation. TheUnion's spokesperson during the negotiations was itspresident,Jack Parker.During the April 1, 1981 negotiation meeting Darkeyon behalf of the employers presented a written contractproposal. The proposal did not include a wage provisionand proposed that the existing fringe benefit provision ofthe 1978-1981 asphalt paving group contract remain un-changed.7At the outset of the meeting Parker told Darkey thathe did not understand Respondent's presencein the ne-gotiationsbecause Respondent, Parker stated, was "rep-resentedby the SLCas well."Darkey responded by stat-ing that hedid not know anything about that, but onlyknew that he was instructed that Respondent was a partof the group of employers on whose behalf he was nego-tiating.Parker did not press the matter and expressed noobjection to Respondent being covered by the asphaltpaving contractnegotiations,nor did he object to thepresenceof Robert Prevost, Respondent's vice presidentand general manager incharge of the ColoradoSpringsoperation.As I have noted supra,these provisions as well as all other contrac-tual provisions relevant to this case in the 1978-1981 asphalt pavingDuring the April 1 meeting Darkey and Parker,among otherthings,discussed and identified the portionsof the employers'businessesthat were going to be cov-ered by negotiations, and at this time Parker askedwhether Respondent's Craig, Colorado operation was in-cluded in thenegotiations.Darkey replied that only Re-spondent's Colorado Springs facility would be includedin the negotiations.The next twonegotiations meetingswere held April 9and 14, 1981, and at neither meeting did Parker object toRespondent'sinclusionin the negotiations.Nor didParker object to Prevost's presence at the April 9 meet-ing.8On April 21, 1981, the next negotiation meeting tookplace. Parker raised no objection to the inclusion of Re-spondent as one of the employers for whom Darkey wasbargainingnor did Parker object to Prevost's presence.During thismeetingDarkey submittedan amended andmodified contract proposal on behalf of the employers,which proposed a contract of 3-year duration. This pro-posal provided that in 1981, 1982, and 1983 on May 1 ofeach of those years, there would be wage increases of 55cents an hour or 80 percent of the union heavy highwaycontractsettlement,whichever was greater. Regardingfringe benefits, the proposal provided that fringe benefitprovisions of the existing contract remain unchanged andthat employers' payments into the contractual pensionand vacation trust fundsremain unchangedfor the dura-tion of the contract as would the employers' paymentsinto the industry advancement program or asphalt indus-try program. With respect to contributions to the healthand welfare trust fund, the employers' proposal calledfor hourlyincreasesof 5 cents the first year, 6 cents thesecond year, and 6 cents the third year.The next negotiation session took place May 6, 1981.Parker raised no objection to the inclusion of Respond-ent as one of the employers for whom Darkey was bar-gaining nordid he object to Prevost's presence. Darkeymodified the employers' April 21 contract proposal inseveral respects. The fringe benefits provisionsremainedthe same, but with respect to wages the employers nowproposed that on the effective date of a newagreementthat employees working on or out of portable asphaltplants or producingaggregatefor portable asphalt plantsreceive a 53-cent-an-hour increase and that employeesworking on or working out of or producing for a fixed-based commercial asphalt paving plant shall receive anhourly rateincreaseequal to 80 percent of the aboverate.The employers further proposed that effective 1year and 2 years after the new agreement, the identicalpay raise be granted.When the partiesnext met onMay 12, 1981, there wasa Federal mediatorpresent.Parker did not object the in-clusion of Respondent as one of the employers for whomDarkey wasbargaining,nor did he object to Prevost'spresence. Darkey presented to Parker a written contractproposalwhichwas entitled "Best,Last and FinalOffer." In pertinent part this proposal provided for agroup contract were identical to the provisions in the 1978-1981 union8Neither Prevost nor any other representative of Respondent attendedheavy highway contractthe April 14 meeting 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontract of 2-year duration, provided for a wageincreaseof 80 cents an hour effective the first day of the monthfollowing the contract modification, and a further in-crease of 70 cents an hour effective May 1, 1982. Withrespect to fringe benefits, the only mention of that sub-ject in this proposal concern health and welfare and onthat subject the Employer proposed that their hourlycontributions be increased by 10 cents effective the firstday of the month following the contract's ratificationand that effective May 1, 1982, be increased by another10 cents.No further negotiationmeetingswere held in May1981 and none were held in June 1981, when on June 18the Union struck all eight of the employers representedby Darkey in these negotiations. The Union only strucktheRespondent's Colorado Springs location, not Re-spondent's other locations or jobs.The strike shut down Respondent's Colorado Springsoperation as all the employees employed at that locationwho were represented by the Union supported the strike.However, the first week of July 1981 Respondent re-sumed operations at its Colorado Springs operation usinga combination of returning strikers and striker replace-ments.On June 18, 1981, Darkey on behalf of the employerswrote Union President Parker as follows:1.As you are aware, the individual member em-ployers of the Asphalt Paving Industry Group eachmade their best, last and final offer May 12, 1981.The Union has now struck the individual employersor directed its members to honor picket lines estab-lished by other Unions. The Employers have care-fully reviewed the situation and have concludedthat it is their intention to resume and continue theiroperations in spite of the strike.Accordingly, the Employers intend to hire per-manent replacements. Letters will be mailed to theemployees advising them of the Employer's inten-tions to resume operations and hire permanent re-placement employees.2.Be advised, effective immediately, the GroupEmployer members are discontinuing enforcementof the Union Membership and Hiring Procedureprovisions of the Collective Bargaining Agreement.Likewise, contributionswillnot be paid to anyjointly trustee benefit plan or to any vacation or ap-prenticeship plans.3.As you are aware the Industry Group negotiat-ed jointly albeit, as individual employers. Accord-ingly, because of the impasse which exists in thecurrent bargaining situation each Employer memberindividually reserves the right to impasse the wagerate offer made to the Union May 12, 1981.The individual Employers stand readyand ableto meet at a mutually convenient date and time.On June 29, 1981, Darkey, on behalf of the employers,wrote Union President Parker, as follows:In reference to the position of the individual em-ployers of the Asphalt Paving Industry, and specifi-cally in regard to contributions and payments to bemade to respective Health and Welfare and Vaca-tion Fund Plans, the amounts owed will be paid onthe basis of the contribution schedule of the laboragreementwhich terminated May 1, 1981, when thestrike commenced. Employers were advised prior tothe commencement of the strike that payments weredue and payable.However, as you were advised in our letter datedJune 18, 1981, contributions will not be paid to anyjointly trusted benefit plan or to any vacation or ap-prenticeship plan for the period after June 18, 1981,unless and until subseqeunt labor agreements areagreed to and ratified between the Union and indi-vidual employers.The individual employers continue ready andable to meet at a mutually convenient date andtime.Those strikers who returned to work, starting in thefirstweek of July 1981, received the 80-cent-an-hour payraise that was contained in the employers' May 12, 1981,"Best,Last and Final Offer." Also the returning strikerswere paid the 40 cents an hour that had been previouslypaid by Respondent on behalf of the employees to havethe vacation trust fund provided for in the 1978-1981union heavy highway contract. Besides discontinuing tomake the contractual vacation trust fund contributionson behalf of its employees, Respondent effective June 18,1981, also discontinuedmakingpayments on behalf of itsemployees into the health and welfare and pension trustfunds provided for in the 1978-1981 union heavy high-way contract, as well as the industry advancement fundspayments provided for by that contract. Respondentsince June 18, 1981, has not made any payments into theaforesaid trust funds on behalf of not only just its Colo-rado Springs employees but on behalf of all of its em-ployees in the State of Colorado. Also in the first weekof July 1981, Respondent placed all of its employees rep-resented by the Union employed in the State of Colora-do under a health and welfare program maintained bythe Colorado Contractors Association and since that timehas been making payments on behalf of these employeesinto the Colorado Contractors Trust for their health andwelfare benefits.Following the May 12, 1981 negotiation meeting, itwas not until July 23, 1981, that Darkey, the AsphaltPaving Groups negotiator, and Parker, the Union's nego-tiator,nextmet.The circumstances surrounding thismeeting areas follows. Prior to July 23, 1981, when BillKeller, the president of Asphalt Paving Company, one ofthe employer members of the Asphalt Paving Group,asked Parker tonegotiatewith his company, Parkeragreed to the July 23, 1981 negotiatingmeeting.Presentat this meeting were Keller and Darkey for the AsphaltPaving Company, Parker, and another union official forthe Union. None of the officials of the several other em-ployers in the Asphalt Paving Group, who Darkey rep-resented, was present as would have been the case if thishad been scheduledas a negotiatingmeeting that con-cerned the other employers.During the July 23 meeting Darkey handed Parker atyped document dated July 23, 1981, which stated in sub- SCHMIDT-TIAGO CONSTRUCTION CO.351stance that Flatiron Paving Company of Boulder, Fla-tiron Paving Company of Greeley, Sterling Paving Com-pany, Asphalt Paving Company, and Respondent wereunwilling to increase their economic offer that was re-jected on May 12, 1981, by the Union, that they werenow proposing that the industry advancement fund in-cluded in the recently expired contract be terminated,and with respect to the subjects of health and welfare,vacation, and pension were presenting new contract pro-posals."Asphalt Paving Company's July 23 proposalsregard-ing health and welfare, vacation, and pension were setout in a separate typed document that Darkey gave toParker.The record does not reveal the substance ofthese proposals.Flatiron Paving Company of Boulder, Flatiron PavingCompany of Greeley,and SterlingPaving Company pro-posed in their July 23 proposals that the health and wel-fare provision of the recently expired contract he deletedand that the health and welfare plan provided by theColorado Contractors Association be substituted, that thevacation provision in the recently expired contract be de-leted and the moneys previously paid under that contractto a vacation trust fund be added to the employees'hourly rates of pay and paid to them directly, and thatthe pension plan provided for in the recently expiredcontract be deleted and that the moneys previously paidby the employer under that contract to a pension trustfund be added to the employees' hourly rate of pay andpaid directly to the employees.Respondent's July 23, 1981, health and welfare, vaca-tion, and pension proposals insofar as they concernedhealth and welfare were identical to the above-describedproposals of the other employers, but differed with re-spect to pensions and vacations.While proposing thatthe vacation plan provided for in the recently expiredcontractbe deleted,Respondent proposed that themoneys previously paid to the contractual vacation trustfund be paid directly to the employeesin a lump-sumpayment at the end of each calendar year and, while pro-posing that the pension plan in the recently expired con-tract be deleted, Respondent proposed that a differentpension plan be established using the money formerlypaid by the Respondent into the contractual pension trustfund, to fund the new pension plan's benefits.There was no discussion about the above-describedproposals. However, Parker asked Darkey to furnish theUnion with a copy of the Colorado Contractors Associa-tion's health and welfare plan.There was one matter in dispute concerning the July23meeting. Parker testified that when Darkey handedhim the above-described written proposals, that Parker,on observing Respondent's name,asked why Darkey wasspeaking on Respondent's behalf and that Darkey statedthat he represented Respondent. Parker further testifiedthat he then asked whether Darkey knew about theunfair labor practice charge settlement between Attor-9 The reason why the July 23,1981 proposals did not include the otherthree employermembers of the AsphaltPaving Group-Brannan Sand &Gravel,Brodenck-Gibbons Inc, and Western Paving Construction Com-pany-was that these companies had reached agreements with the UnionneysMcKendry and Gorsuch in which it was settledthat Respondent would be represented by SLC for all ofits operations throughout the State. Darkey, according toParker, replied by stating that he had no knowledge ofthis and that as far as he was concerned he representedRespondent because those were his instructions. Darkeyspecifically denied that this conversation took place.When Darkey denied that the above-described disput-ed conversation occurred, Darkey's testimonial demean-or was good. I also note that in an affidavit given July23, 1981, in connection with the charges filed in thiscase, Parker failed to mention this disputed conversation.Quite the opposite, Parker stated in the affidavit thatafterDarkey handed him the July 23, 1981 proposalsthat the subject he discussed with Darkey concernedwhether the employers had made contributions to thevarious trust funds since June 18, 1981, not the subject ofRespondent's inclusion in the Asphalt Paving Group ofemployers. As a matter of fact even though Parker in hisaffidavit specifically mentioned the negotiations betweenthe Union and the Asphalt Paving Group of employers,including Respondent, Parker significantly failed to men-tion that the Union questioned Respondent's right to be apart of that Group. Quite the opposite, Parker in his July23, 1981 affidavit stated that Parker had been engaged innegotiations with a group of eight Asphalt Industry Em-ployers, one of whom was Respondent, that the employ-ers' spokesperson was Darkey, and that with respect toRespondent and four of the other employers that the ne-gotiationswere continuing. It is for all of these reasonsthat I credit Darkey's testimony that the subject of Re-spondent's representation by Darkey was not brought upduring the July 23,1981 meeting.On July 29, 1981, the next bargaining session tookplace. It was attended by a Federal mediator who ar-ranged for the meeting. Besides Darkey and Parker andseveral other union representatives,also present was As-phalt Paving Company's president, Keller. No officialsfrom any of the other employers were present.The July 29 meeting started with Darkey informingtheUnion'snegotiatorsthat the five Asphalt PavingGroup of employers, including Respondent, who werebeing struck by the Union had implemented the Colora-do Contractors Association health and welfare plan inplace of the former contractual plan to be sure that theemployees had uninterrupted health and welfare cover-age.Also, pursuant to the Union's July 23 request,Darkey gave Parker a copy of the booklet describing theColorado Contractors Association health and welfareplan. Parker then handed Darkey a July 29 letter which,on behalf of the Union, requested "information regardingany benefits plans . . . implemented or to be implement-ed by" the five Asphalt Paving Companies, includingRespondent, being represented by Darkey in the negotia-tions.The letter explained that "to bargain meaningfulwith these employers [referring to Respondent and theother four Asphalt Paving Companies] concerning anybenefit plan, the Union . . . must have relevant informa-tion concerning those plans," and requested certain enu-merated information about the benefit plans that the em- 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployers had either implemented or were proposing to im-plement.At this point in the July 29 meeting Darkey gaveParker a document dated July 29, 1981, which at the topcontained the names of Respondent and the other fourAsphalt Paving Companies represented by Darkey, andwhich read as follows:Incorporating the understanding of the individualproposals madeJuly 23, 1981, the following is theposition of the individual employers.(1)Driver employees and employees within thejurisdiction of the Teamsters Union will be coveredby the Hospital and Surgical benefits providedunder the Colorado Contractors Association Plan.(2)Monies formerly paid into the Vacation Fundwill be added to the individual employee's hourlyrate of pay and paid directly to each eligible em-ployee.(3) Because a strike is in progress and because theeligible employees are not covered by a labor agree-ment, the individual employers will defer its propos-al regarding deleting the Pension Plan provided forin Article 26.If a labor agreement is subsequently agreed to be-tween the parties or any of the parties on or beforeJanuary 1, 1982, the above individual employersagree to re-negotiate the Teamsters Western Con-ference Pension Plan. This Plan will be in lieu ofthe C.C.A. retirement plan or an individual I.R.A.plan.There was discussion between Darkey and the Union'snegotiators about the above-described employers' July 29statement of position, but only insofar as the statement ofposition related toAsphalt Paving Company whosepresidentwas in attendance. The record is silent aboutthe nature of this discussion.The meeting ended "with a discussion that [the parties]were at an impasse" and the Federal mediator also statedthat in his opinion the parties were at an impasse andthat he saw no reason at that time to schedule anothermeeting.On July 31, 1981, another negotiation meeting tookplace. The record does not reveal who, if anyone, otherthan Darkey and Parker, was present for this meeting.The meeting was arranged by Darkey for the purpose ofmaking it plain to the Union that the statement of posi-tion given to the Union during the July 29, 1981 meetingwas not only the position of Asphalt Paving Companybut was the position of the other Asphalt Paving Compa-nies,including Respondent, who Darkey represented inthe negotiations.It is undisputed that there was general discussion be-tween Darkey and Parker about the contractual issuesover which the parties were in dispute, and that the par-tieswere unable to narrow their differences.The meeting ended as follows. Parker protested thecessation by the employers of the various fringe benefitpayments on behalf of the employees which the employ-ers had previously made to the fringe benefit trust fundscontained in the recently expired contract. Parker statedtoDarkey that it was the Union's position that the em-ployerswere obligated to continue making these pay-ments until impasse was reached in negotiations and thatno impassehad been reached and warned Darkey that ifthe employers had in fact ceased making such paymentsto the trust funds that the Union would haveto pursuethe matter acting on the advice of its lawyer. Darkey re-plied by stating that the union's lawyer was ignorant ofthe law, that if the Union pursued the matter in thatfashion that it would be very distasteful, and that theUnion had the employers' proposals, and had the optionof accepting the proposals or going to the Board andfiling unfair labor practice charges, or going straight tohell. It was at this point that the meeting ended.' 0Lastly before leaving these negotiations, I note thatthe July 31, 1981 negotiation session was the last one be-tween the Union and Respondent that occurred in thecontext of the Asphalt Paving Groupnegotiations. I alsonoted that it is undisputed that at no time during thesenegotiations did the Union advance any counterproposalstoRespondent's proposals with respect to health andwelfare,wages, pension, or vacations. Also it is undis-puted that from May 12 through July 31, 1981, that therewas no change in the Union's bargaining position inthese negotiations.4.Respondent's conversations with the strikersOn June 18, 1981, as I have found supra, the Unionstruck Respondent's Colorado Springs facility. All theapproximately 85 employees employed at that location,who were represented by the Union, supported thestrike, thus forcing Respondent to shut down its Colora-do Springs operation."" However, starting the first weekof July 1981 Respondent resumed operations at ColoradoSprings using a combination of striker replacements andreturning strikers.12 Previously, by letter dated June 28,10 The description of how the meeting ended is based on Parker's testi-mony that was given in a straightforward and sincere manner Darkeydid not specifically deny Parker's account, but only generally testifiedthat the Union did not ask that the employer discontinue the ColoradoContractors Associationhealth and welfare plan I have credited Parker'sabove-described description because his testimonial demeanor was goodwhen he so testified, whereas Darkey failed to specifically deny his testi-monyl iRespondent's vice president and general manager, Prevost,testifiedthat he guessed that at the time of the Union's June 18, 1981 strike therewere 50 to 60 union represented employees employed at the ColoradoSprings facilityPrevost'sguesswas incorrectAn examination of A.Exh 7, the list of the union represented employees employed by Re-spondent in the State of Colorado between June 1, 1981, and February 1,1983, as interpreted by the parties' stipulation (Tr 21, LL 4-5),estab-lishes that there were 73 strikers who returned to work at ColoradoSprings after the start of the strikeThe recordalso reveals that therewere at least another 12 strikers,those alleged as discrimmatees,who didnot return to work Thus, Respondent employed at least 85 union repre-sented employees at its Colorado Springs facility at the time of the June18, 1981 strike12The Union has never ended the strike and asked Respondent torecall those strikers who have not returned to work for Respondent.However, there has been no picketing of the Respondent sinceJuly23,1982, when striker Frank Luckman ceased picketing Luckman,who wasretired and receiving social security, had been picketing the ColoradoSprings facility for the Union by himself for the 6-month period prior toJuly 23, 1982 SCHMIDT-TIAGO CONSTRUCTION CO.3531981,Respondent's vice presidentand general managerin chargeof the Colorado Springs facility, Robert Pre-vost,wrote the striking employees that it was Respond-ent's intention to resumeand continue its operations inspite of the strike, and advised the strikers:For those employees who wish to work and toreturn to work, employment is available. If youchoose not to return to work, it will be necessary toseek a permanent replacement for you. Needless tosay, if such areplacementis hired before you makean offer to return to work, you will not have a jobwith us at thattime.The decision as to whether ornot to return to work is yours. If you decide toreturn to work, we will put into effect our best, lastand final offer which we proposed to your union.You have a right, which is guaranteed by law, toreturn to your job without threats or coercion fromanyone for doing so. The Supreme Court has ruledthat if a striking employee resigns his or her mem-bership in the Union, the employeecan notbe finedby the Union for crossing the picket line.Thereafter, on June 30, 1981, Prevost wrote the strikersthat "the decision has beenmadeto resume operationwith our trucks on Monday, July 6, 1981 at 7:30 a.m. Ifyou do not return to work on the above date, you aresubject tobeingreplaced immediately."The General Counsel contends,as allegedin the com-plaint, that during the course of the strike the Respond-ent violated Section 8(axl), (3), and (5) of the Act bymaking certain statementsto striking employees. Thepertinent evidence, whichis indispute, is set forth andthe disputes resolved in this section.a.Leslie Lynn AllisonAllison, a truckdriver for Respondent, supported theJune 18, 1981 strike and was a member of the Union. Heresigned from the Union by letter dated July 13, 1981,and immediately thereafter crossed the picket line andreturned to work, at which time he showed Truck Fore-man Duane Paradise the post office receipt from hisletter of resignation." These facts are not in dispute. Indispute is whether Prevost told Allison and other strikersthat they had to resign from the Union in order to returnto work.During the first week of the strike Allison met withPrevost in the temporary office being used by Respond-ent to interview striker replacements. Allison testifiedthat he asked Prevost "what was the deal for us to comeback to work" and that, in response, Prevost stated thatthe strikers would receive the benefits contained in theRespondent's last contract offer, that they would receivean 80-cent-an-hour wage increase and would have healthinsurance and vacation benefits and that Respondentwould try to implement a retirement plan that wouldenable the employees to retain what they had vested inthe Union's retirement plan. Allison further testified that18Allison was not able to remember whether it was Prevost, Paradise,or one of the strikers who told him to show Paradise proof of hisresigna-tion from the Union.Prevost then stated, "we could not stay in the Union.We'd have to resign from the Union to come back towork," and explained to Allison that the Respondent'slawyer had said that it was the employees' constitutionalright to resign from any organization at any time. Allisontestified that he responded by asking whether he couldtake a withdrawal from the Union rather thanresign,and that Prevost, "no, we had to resign."Shortly before returning to work, Allison with fiveother strikers-Greg Nil], Gilbert Garbiso, Tommy Cor-nell,Charles Crippen, and Don Waters-met with Pre-vost in Prevost's office. Allison testified that one of themasked Prevost, "what we had to do to come back towork." Allison further testified that in response Prevoststated that "we would haveto resignfrom the Union tocome back," and that their jobs would remain open untilthe followingMonday morning, and that then therewould be "bodies" in the trucks. Allison testified that heasked Prevost about his retirement benefits and that Pre-vost told them that the company was workingon imple-mentinga retirement plan for the employees.Prevost did not denymeetingwith Allison during thefirstweek of the strike, but testified that he did not tellAllison that he would have to resign from the Union inorder to return to work. Prevost failed to testify aboutwhat he did say to Allison when they met.Regarding hismeeting with Allison, Nill, Garbiso, Cornell, Crippen,and Waters, Prevost testified that he recalled this meet-ing but the only thing he could rememberbeing said wasthatCrippen asked a question about hisunion pensionthat Prevost was not able to answer. Prevost testifiedthat he did not tell the employees at this meeting thatthey had to resign from the Union in order to return towork.When Allison gave the above-described testimony hisdemeanor was good, whereas, Prevost's testimonial de-meanor was poor. I also note that there was no evidencethat Allison's interest were antagonistic toward Respond-ent's or insympathy with the strikers inasmuch as he re-turned to work during the strike and was employed byRespondent until August 26, 1983, when due to a physi-cal injury he voluntarily left Respondent's employment.As a matter of fact the record reveals that if Allisonbears any ill-will toward any of the parties to this pro-ceeding, that it would be toward the Union because theUnion fined him $1000 forresigningand crossing thepicket line to return to work. It is for these reasons that Ihave credited Allison's above-described testimony andrejected Prevost's.b. Jim ClementiClementi, a truckdriver for Respondent, supported theJune 18, 1981 strike and was ammember of the Union. Hissupervisor was Duane Paradise, the Respondent's truckforeman.Clementi testified that approximately 2 days after thestrike he telephone Paradise and, after asking how Para-disewas doing, Clementi testified, "I asked him if I wasgoing to be able to go back to work" and that "he [Para-dise) told me yes . . . but the way it looks now, if youwant to get back you will have to drop out of the Union 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto go back to work." Clementi further testified that Para-dise told him he had approximately a week or a weekand a half to decide whether he wanted to return towork and that if he decided not to return to work thatParadise would findsomeone elseto drive his truck.Paradise testified that during the strike there neverwas a conversation between himself and Clementi, letalone a conversation between them about Clementi's re-turning to work and further testified that he never toldClementi that he ought to resign from the Union andcome back to work.Clementi's testimonial demeanor was good when hegave his above-described testimony, whereas Paradise'swas poor. It is for this reason that I have credited Cle-menti's testimony and rejected Paradise's testimony.c.Herman ChavezChavez, a truckdriver for Respondent, supported theJune 18, 1981 strike and was a member of the Union. Asdescribed in detail below, Chavez testified that he meton July 3, 1981, with Prevost in Prevost's office. Prevosttestified that no such meeting occurred and that otherthan casually greeting Chavez in passing the only timehe spoke to Chavez during the strike was in Respond-ent's parking lot in connection with an argument be-tween Chavez and a striker replacement.Chavez testified that on July 3, 1981, while on thepicket line he observed several strikers including JohnTeeter leaving Prevost's office and he asked him whatPrevost was offering. According to Chavez, Teeter re-plied that if he wanted to know that, Chavez would haveto go into Prevost's office himself. Teeter testified thatChavez did not speak to him during the strike while onthe picket line and that Teeter did not, as Chavez testi-fied, tell Chavez to talk with Prevost.Chavez initially testified that when he entered Pre-vost's office on July 3, "I just asked him what [Respond-ent] was going to do" and Prevost answered, "they weregoingto go non-union" and "that in order for me to con-tinue working, I'd have to resign from the union, and I'dhave to have proof of resignation." Chavez further testi-fied that he then asked Prevost what protection Re-spondent would give him if he went nonunion and Pre-vost told him that Respondent would have employmentbenefits somewhat like the Union's. When asked to placePrevost's resignation statement in its context, Chavez tes-tified,"I asked him about the job-my job status" andthat Prevost replied, "I had a jobas long asIwould gonon-union, because they are going to go non-union." Upto this point Chavez did not attribute any statement toPrevost concerning Respondent's collective-bargainingcontract with the Union. Now when asked if anythingwas said about a union contract, Chavez testified thatPrevost stated, "They weld not going to sign a contractwith the Union." When asked to place this statement inits context, Chavez testified that Prevost made this state-ment"when I asked him . . . if I went non-union whatmy protection would be-I said what happens if yousign with the Union. He said, `we're not going to signwith the Union."'During cross-examination, Chavez testified that whenhe entered the office the first thing he stated to Prevostabout his job was, "What was going on," and in responsePrevost stated, "They were going to go to work withoutthe Union, but then testified that Prevost's words were"without union membership." Chavez further testifiedthat Prevost's words were, "They were not going to signwith the Union" and that in response Chavez asked whatprotection he would have if he returned to work and Re-spondent signed with the Union. Prevost, according toChavez, replied that Respondent was not going to signwith the Union and Chavez could go to work for him ifhe got a letter of resignation and presented proof of hisresignation. Later during cross-examination Chavez testi-fied that in response to his inquiry about what protectionhe would have if Respondent did sign a contract withtheUnion, Prevost stated, "we are not going to signwith the Union and in order for you to go to work youhave to have a resignation and proof of resignation."Also during cross-examinationChavez testified thatPrevost told him that if he accepted Respondent's pro-posal he would have the same employment benefits asthe office help and that Respondent was working on apension plan and if Chavez returned to work Respondentwould try to give him the same benefits that he wouldhave had with union representation.I reject Chavez' aforesaid testimony that he met withPrevost. Chavez' testimonial demeanor was poor. In ad-dition, as described in detail supra, he gave several dif-ferent accounts of what was stated about significant mat-ters during the allegedmeeting,and did not testify in astraightforward manner, rather his testimony was charac-terized by embellishments and internal inconsistencies.Also his version of what prompted him to visit Prevost'soffice is disputed by John Teeter who impressed me as acredible witness. Lastly, Chavez' testimony that he inter-rogated the last paragraph of Prevost's June 28, 1981letter-"you have a right, which is guaranteed by law, toreturn to your job without threats or coercion fromanyone for doing so. The Supreme Court has ruled thatif a striking employee resigns his or her membership inthe Union, the employeecan notbe fined by the Unionfor crossing the picket line"-to mean that he had toresign from the Union in order to return to work for Re-spondent, indicates that Chavez was not a reliable wit-ness.It is for all of these reasons that I am persuadedthat relatively speaking, Prevost was a more crediblewitness. Accordingly, I have rejected Chavez' testimonyin its entirety.d.Wayne SellSell,who was employed by Respondent as a truck-driver, supported the June 8, 1981 strike was a unionmember. It is undisputed that during the second week ofthe strike that a group of four of the striking employees,which includedWayne Sell, Garry Eiferd, and DickConrad went into Prevost's office to speak with Prevost.In dispute is what was stated during this meeting.Sell testified that one of the employees in the grouptold Prevost, "We come in just to-more or less to findout what was going on" and in response, Prevost stated"They weregoingto resume work, and if he wanted tocome back to work, we had to resign from the Union SCHMIDT-TIAGO CONSTRUCTION CO.355and have a receipt of resignation, and then we could goback to work." On hearing this Sell testified that heturned around and walked out of the office leaving theothers there.Prevost testified that he did not say to the employeeswho were present at this meeting that they had to resignfrom the Union in order to return to work or mentionanything to them about showing proof of such a resigna-tion.Rather Prevost testified that the employees "wantedto know how they went about going to work" and whatRespondent had to offer them and what was going tohappen about their pension money and their health andwelfare benefits and that, in response, Prevost talked tothem about Respondent's May 12, 1981, "Best, Last andFinal Offer."Sell's testimonial demeanor when he gave the aforesaidtestimonywas good, whereas, Prevost's was poor. Itherefore credit Sell's and reject Prevost's testimony.e. ArthurBrautigam,Paul Forsett, and Edward MayoOn July 10, 1981, at approximately11 a.m. strikersArthurBrautigam,Paul Forsett, Edward Mayo, andClem Leyba initiated a meeting with Respondent's vicepresident and general manager, Prevost, in Prevost'soffice that lasted for approximately 20 minutes. Alsopresent during this meeting was Respondent's truck fore-man Duane Paradise.14 It is undisputed that during thismeetingthat the subject of the strikersresigning fromthe Union was brought up and discussed and that thestrikersaskedPrevost how Respondent intended tohandle their fringe benefits such as health and welfareand pension benefits if they decided to return to work.Otherwise everything of significance that took placeduring this meeting is disputed. Brautigam, Forsett, andMayo testified for the General Counsel and Prevost andParadise on behalf of Respondent. An examination oftheir testimony follows.Brautigamtestified that he asked about the require-ments for himself and the other three strikers to return towork and specifically asked whether they would have toresign fromthe Union in order to return to work for Re-spondent. Prevost answered "yes" and stated that inorder to return to work they would have to send a letterof resignation to the Union by certified mail and provideproof to Respondent that they had resigned.Brautigamaskedwhat his guarantee of being employed by Re-spondent would be, if in fact he went ahead and resignedfrom the Union. Prevost stated that Brautigam wouldhave to trust him. Brautigam further testified that heaskedwhat the employeesfringebenefitssuch as medicalinsurance, pensions, and vacations would be if they re-turned to work. With respect to pensions, Prevost statedthat the Company would set up a pension plan for theemployees and that the Government would transfer thestriker'smoney from the Union's plan into the Compa-ny's plan. Lastly,Brautigamtestified that Forsett and14 Brautigam,Forsett, and Mayo each placed Paradise at thismeetingParadise testified that he walkedin during themiddle of the meeting andonly stayed 4 or 5 minutes Prevost did not corroborate Paradise's testi-mony.Mayo also questioned Prevost about thestrikers'wagesand fringe benefits if they returned to work.Mayotestified that Forsett asked what would be re-quired of the four strikers if they wanted to return towork and Prevost replied by stating that they wouldhave to resign from the Union and show proof of theirresignationsin order to work. Mayo then testified thateither himself or Brautigam asked whether they wouldhave a pension plan if they returned to work and thatPrevost stated that he would try toget a pension planfor the employees that was thesame as theofficework-ers pension plan. At this point, according to Mayo, Pre-vost stated that he would never sign a contract with theUnionagain underany circumstances.Mayo also testi-fied that he and Forsett discussed the subject of healthand welfare benefits with Prevost, and that Prevost toldthem that he was going to try to worksomething outwith the Union about having the funds fromthe existingplan transferred. Finally Mayo testified that in the con-text ofBrautigam's statement that he felt Truck ForemanParadise had been picking on him unnecessarily duringhis last few weeks of employment before the strike, thatthey asked Prevost whether it might not be a good ideato have a union to serve as a "buffer" between the em-ployees and the employer and that Prevost stated that hedid not think the Company needed such a "buffer."Forsetttestified thatBrautigamasked what the fourstrikers would have to do if they chose to return to workforRespondent and Prevost replied by stating that inorder to return to work they would haveto resign fromthe Union and that Prevost would accept a post officereceipt showing that they hadmailed the resignation let-ters as proof of theirresignation.Also, according to For-sett,Prevost stated that Respondent was notgoing tosign a contract with the Union at thattime and wasnever going to sign a contract with the Union. On thequestion of what, if any, pension plan strikers wouldhave if they returned to work, Forsett testified that Pre-vost told them that while he had not yet discussed thematter with the Union, he would attempt to absorb thepension contributions made on behalf of the strikers totheUnion's plan into a pension plan instituted by theCompany. On the subject of health and welfare, Forsetttestified that Prevost stated that he intended to try to getgroup insurance plan coverage for the employeesthrough the Company. In response to Forsett's questions,Prevost stated that the employees' vacation and overtimebenefits would remain the same as they were before thestrike, but he intended to pay the strikersan 80-cent-an-hour increase, which was the Company's lastoffer to theUnion, if they returned to work. In response to Forsett'sinquiry about what Prevost intended to pay the strikerreplacements if the strikers did not return to work, Pre-vost stated that he intended to pay the striker replace-ments $2 an hour less than the strikers who cross thepicket line, but in response to Forsett's furtherquestion-ing advised Forsett that in order to avoid hardfeelingson the part of the striker replacements over thisdisparatetreatment that Respondent would eventually reduce thewages of the returning strikers to the level of the strikerreplacements. Last, Forsett testified thatBrautigam asked 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPrevost about the job protection, as he explained that hefelt that Truck Foreman Paradise during the weeks im-mediately prior to the strike had been picking on him un-necessarily.Prevost replied by stating that he wouldback his foreman and that he did not want to see theUnion come between the bosses and the employees.Prevosttestified that the strikers at the July 10, 1981meeting,"allwanted to know what to do," and "theyasked about the pension, how we were going to handleit,the health and welfare, the vacation, et cetera," andthat Prevost responding by "explain[ing] that to themfrom our best, last, final offer" of May 12, 1981.15 Pre-vost also testified that the strikers "asked aboutresigna-tion" and when asked "what did they say aboutresigna-tion," testified that thisquestionwas asked by the strik-ers in the context of "what they had to do to go towork." Prevost further testified that he did not tell themthat they had to resign in order to return to work, butthat in response to their questions concerning resignationhe told them that he had heard rumors that other strikerswho already returned to work had resigned from theUnion.Paradisetestified that themeetingwas already inprogresswhen he entered Prevost's office and he stayedfor only 3 or 4 minutes and left while the meeting wasstillinprogress.He did not recall anyone asking orbringing up the topic of coming back to work or thatPrevost said anything about resigning from the Union.Paradise admitted that he was not able to recall anythingthat he heard during the period he was present in theoffice.Of the fivewitnesseswho testified about the July 10,1981meeting, the testimonial demeanor of Forsett,Mayo, and Brautigam was good, whereas, Prevost's andParadise's was poor. I therefore credit Forsett's, Mayo's,and Brautigam'sabove-described testimony and rejectPrevost's andParadise's wherever there is a conflict. Inevaluatingthe credibility of Forsett,Mayo, and Brauti-gam I have especially considered the following: theirstatus asinterestedwitnesses; the variance in the exactwords that they attribute to as well as the chronology inwhich the subjects were discussed; that with respect tocertainmatters their corroboration of one another wasskimpy;16 thatBrautigamfailed to corroborate Forsett'sandMayo's testimony that Prevost stated Respondentwould never sign a contract with the Union;17 that15 Prevost's testimony that in answerto the strikersquestionsconcern-ing what their fringe benefits wouldbe if theyreturned towork that hetold themthat he would grant them Respondent'sMay 12, 1981, last,best,final contract proposal,is inherentlyincrediblebecause it is undis-puted that insofar as the employeeshealthand welfare and pension bene-fitswere concerned,that the Respondentby July 10,1981,had disregard-ed its last,best,final contractoffer that had provided for the Union's ex-isting health and welfare and pension plans and instead had instituted anew health and welfare program and had eliminated the employees' pen-sion plan without substituting a new onei 6Although in certain respectsForsett's,Mayo,and Brautigam's cor-roborationof each others testimonywas skimpy, the testimony of anyoneof them didnot contradictthe testimony of the others and with respectto mattersof significance their testimony was mutually consistent11 I note thatPrevost did not deny Mayo's and Forsett's testimonythathe statedthatRespondent would never signa contract with theUnion.Mayo and Forsett disagreed about whetheritwas Brauti-gam or Forsett who brought up the subjectof resigna-tion;that all three admitted that Prevost's letter of June28, 1981, to the strikers raised a questionin their mindsof whethertheywould have to resign from the Union inorder to return to work; and that strikers John Teeterand Glen Schroeder who returned to workafter resign-ing from the Union, testified in effect that neither Pre-vost nor Paradise told them that theyhad to resign inorder to return to work.' 8 Nonetheless I am of the opin-ion that these circumstances, whether viewed singly orin their totality, do not warrant the rejection of the testi-mony of Forsett, Mayo,or Brautigamas being incrediblewhen as here in terms oftheir testimonial demeanor eachone of them seemed to be sincere and conscientious wit-nesses,whereas, Prevost's and Paradise's demeanor waspoor.Based on a composite of Mayo's, Forsett's, and Brauti-gam'stestimony concerning their July 10,1981meetingwith Prevost and the portion of Prevost's testimony thatisnot inconsistent with their testimony, I find that thefollowing took place at thismeeting.In response to thequestions of the strikers about what conditions would belike if they decided to return to work, Prevost statedthat in order to return to work Mayo, Forsett,Brauti-gam, and Leyba would have to resign from the Unionand submit proof of their resignations and that the Re-spondent would never sign a contract with the Union,but if they decided to return to work Respondent wouldtry to do the following: establish a pension plan for theemployees that would be thesame asthe pension planthat now covered the Respondent's office workers andwhile it had not as yet discussed this with the Union theRespondent would attempt to have the contributions thathad previously been made on the strikers behalf to theUnion's plan transferred into the Company'splan;Re-spondent would try to establish a company health andwelfare program to cover the employees and try to workout something with the Union about transferring fundsfrom the plan that had previously covered the employ-ees; that overtime benefits and vacation benefits wouldremain thesame asthey were before the strike; that thestnkers would be grantedan 80-cent-an-hour pay raise,which was the Company's lastoffer to the Union, whilethe striker replacements would be paid $2 less an hourthan the strikers, but that the Company ata later datemight reduce the strikers' wages to the level of the strik-er replacements' in order to avoid any hard feelings bythe striker replacements over this disparatetreatment.Last, when one of the striking employees suggested thatunion representation was a good thing because it servedas a "buffer" between supervisors and the employees soas to protect employees from unjustified discipline by su-pervisors, Prevost stated that he did not feel the Compa-ny needed such a "buffer" and that he did not want tosee the Union come between supervisors and the em-ployees.18 Likewisein evaluatingthe credibility of Forsett,Mayo, and Brauti-gam I have not reliedon the factthat other strikers corroborated theirtestimony by testifyingthat eitherPrevost orParadise told them thatthey had toresignfrom the Union in order toreturn to work. SCHMIDT-TIAGO CONSTRUCTION CO.357f.Donnie Burrell, Charles Trafton Jr., and JamesMachakFollowing their July 10, 1981 above-describedmeetingwith Prevost, strikers Forsett, Brautigam,Mayo, andLeyba went back outside to the picket line and spoke tothe approximately six other strikers who were there.They informed these other strikers that Prevost had toldthem that in order to return to work that Forsett, Brauti-gam, Mayo, and Leyba would have to resign from theUnion. Among the other strikers on the picket line towhom they told this were DonnieBurrell,Charles Traf-ton Jr., and James Machak, each of whom was a memberof the Union. Trafton responded by saying that he wouldnot resignfrom the Union and Burrell responded bysaying that he could not afford to resign from the Unionbecause he would lose certain union retirement benefitsand that he would have to go to work for a union con-tractor. 19The next day, July 11, 1981, Machak on his way homefrom picket line duty met Truck Foreman Duane Para-diseata truckstopwhere they ate lunch together.During the course of their conversation, Paradise, whowasMachak's supervisor, toldMachak that unlessMachak by Friday of the next week resigned from theUnion and showed Respondent some kind of proof of hisresignation,Machak would not have his truck becauseParadisewould give it to a new driver. Machak respond-ed by stating that he could not afford to give up theUnion because he had too much time in the Union's pen-sion fund to give it up.Machak's above-described conversationwithTruckForeman Paradise is based on Machak's testimony. Para-dise deniedeating lunch or talking with Machak at atruckstop after the start of the strike and denied that heever told orsuggestedtoMachak that he resign from theUnion. I have credited Machak's and rejected Paradise'stestimony because Machak's demeanor was good, where-as Paradise'swaspoor. I have carefully considered Ma-chak's testimony that he understood that the last para-graph in Prevost's June 28, 1981 letter to the strikers"meant thatIwould have to give up my union card tokeep working." However, Machak's misinterpretation ofthis letter does not, in my opinion, impugn his testimonyconcerning his conversation with Paradise where, ashere,Paradise'stestimonialdemeanor in denying theconversation was poor and Machak's testimonial demean-or in describing the conversation was that of a sincereand conscientious witness.g.William HallWilliam Hall was employed by Respondent at the timeof the strike as a truckdriver. He was a member of theUnion and initially supported the strike. However, onFriday, July 17, 1981, he wrote the Union a registeredletter submitting his resignation and the next workday,Monday, July 20, 1981, crossed the picket line and re-turned to work. The circumstances surrounding Hall's19NeitherTraftonnor Burrellever offered to return to work for Re-spondent During cross-examination,when asked why he never offered toreturn towork for Respondent, Trafton testified, "[b]ecause I would notresign fromthe Union "resignation from the Union and his return from work areas follows.On July 17, 1981, Hall spoke to Respondent's vicepresidentand general manager,Robert Prevost, in theCompany's reception room and asked what he wouldhave to do to return to work. Prevost instructed him tospeak to Repondent's truck foreman DuaneParadise.20Hall immediately went to Paradise's office and in thepresence of a couple of drivers asked Paradise what hewould have to do in order to go back to work. Paradisetold him that he would have to send a registered letter ofresignation to the Union and show Paradise the postal re-ceipt from this letter before Paradise would put him backtowork. Hall stated that this was okay with him andasked if he resigned and crossed the picket line wouldthe Union be able to take disciplinaryaction against him.Paradise answered in the negative. The following work-day, after sending his July 17, 1981 letter of resignationto the Union, Hall reported to Paradise for work atwhich time he showed Paradise the postal receipt fromhis letter of resignation and Paradiseassigned him atruck to drive.The above description of Hall's conversation with Par-adise and what took place when Hall returned to work isbased on Hall's testimony. Paradise denies ever speakingtoHall in his office after the start of the strike or thatParadise ever told Hall to resign and denies that Hallshowed him any sort of document indicating he had re-signed from the Union when Hall returned to work.Rather,Paradise testified thatwhen hall returned towork that he merely asked, "what truck do I take?" andthat Paradise assigned him a truck.IcreditHall's above-described testimony and rejectParadise's because when Hall testified his demeanor wasgood, whereas, Paradise's was poor.5.The no-solicitation ruleDuring the time material to this case a memo datedFebruary 4, 1982, signed by Respondent's vice presidentand general manager, Robert Prevost, was posted at theRespondent's Colorado Springs facility for the employ-ees to read. This memo read as follows:SCHMIDT-TIAGO CONSTRUCTION CO.MEMO-DATEFebruary 4, 1982TO:All personnel including hourlyFROM:Robert R. Prevost,Vice PresidentSUBJECT:Talking or visiting to anyone other thanemployees during working hoursTO ALL EMPLOYEES:Our company policy allows no salaried or hourlyemployees who are on the payroll to converse,visit,etc., etc.with anyone other than job relatedfunctionsduringbusinesshours.This includesfriends, associates, union officials, or anyone elsewho is not on our company payroll. All conversa-tions will be conducted by employees on thier own20 The above-described description of Hall's conversation with Prevostis based on the undemed testimony of Hall. 358DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDtimeat lunch or before or after working hours,offthe premiseof the job, pit, yard or in travel withmaterialto the job, pit, yard, etc., etc.Violation to this will cause for immediate repri-mand or discharge if this violation continues.The policy set forth in the memo was placed in effect byRespondent several years prior to the February 4, 1982and was in effect at all times material to this case.6.Alleged denial of access to the Union toRespondent's premisesArticle 12, the "Job Admission" provision, of the1978-1981 Union Heavy Highway Contract that coveredRespondent's Colorado Springs facility until it expiredon May 1, 1981, reads as follows:The Employer and the contractor shall not restrictand will assist representatives of the Union to gainaccess to all jobs where employees covered by thisAgreement are employed or where work is coveredby this Agreementisbeingperformed, but the rep-resentatives of the Union shall not cause any unnec-essary interference with the work and shall complywith safety and security regulations to the sameextent as required of any employees on the job. TheUnion Representative shall identify himself to theContractor's Representative when the Union Repre-sentative first appears on the job site.On February 4, 1983, George Delmonte, a union busi-nessagent, telephoned Respondent's vice president andgeneral manager,Robert Prevost, and told him that hehad been advised by the Union's lawyer that eventhough the Union's contract with the Respondent hadexpired the terms of the expired contract, other than theunion-security provision, could be enforced. Delmontetold Prevost that from time to time there could be aunion business agent visiting Respondent's jobs to con-duct a "job check." Prevost asked what Delmonte meantby a "job check." Delmonte explained that the businessagentswould check to see whether there were any em-ployees with grievances and that the correct employeeswere doing the correct jobs, i.e., that the operating engi-neerswere not doing teamsters'work.Prevost askedwhether Delmonte intended to stop any of Respondent'strucks.Delmonte told him that he would not stop theCompany's trucks or otherwise interfere with the em-ployees' production, but that, as was the practice in thepast, the union business agent visiting a jobsite wouldonly speak to employees during lunch hour or while theemployees were waiting in line for their trucks to beloaded or weighed. The conversation then ended withPrevost stating,"if any unauthorized people showed upon any of his projects, he would call the police and havethem put in jail."2 i21The description of Delmonte's February 4, 1983 telephone conver-sationwith Prevost is based on Delmonte's testimony.Ihave rejectedPrevost's version of this conversation that differs from Delmonte's be-Delmonte testified that if a union business agent wentto one of Respondent's jobsites and visited employeesbefore first identifying himself to a representative of theCompany, the business agent would be considered "anunauthorized visitor" under the terms of article 12 of the1978-1981Union Heavy Highway Contract. Delmontealso testified that prior to the strike he was informed byRespondent's truck foreman Duane Paradise that Prevostwas unhappy with Delmonte because Delmonte hadbeen visting employees at the Colorado Springs facilitybefore first identifying himself to a representative of theCompany at the Company's main office.B. Conclusionary Findings and Analysis1.The independent 8(a)(1) allegationsThe complaint alleges that at various times after thestart of the June 18,1981 strike Robert Prevost,the Re-spondent's vice president and general manager in chargeof Respondent'sColorado Springs facility, and DuaneParadise,the truck foreman at that facility,22 told strik-ing employees that in order for them to return to workthey would have to resign from the Union and show Re-spondent proof of their resignation,and that Respondentby engaging in this conduct violated Section 8(a)(1) ofthe Act.In support of these allegations,as described indetail supra,the General Counsel presented the follow-ing credible evidence:During the first week of the strikePrevost told striker Leslie Allison that in order to returntowork the strikers could not stay in the Union butwould have to resign;during the week of July 6, 1981,Prevost met with strikers Leslie Allison,Greg Nill, Gil-bertGarbiso,Tommy Cornell,CharlesCrippen, andDon Waters and told them that they would have toresign from the Union in order to return to work; aboutJune 20,1981, Paradise told striker Jim Clementi that ifhe wanted to get back to work with Respondent hewould have to drop out of the Union;during the secondweek of the strike Prevost met with striking employeesWayne Sell, Garry Eiferd,and Dick Conrad and toldthem if they wanted to return to work for Respondentthey had to resign from the Union and show Respondentproof of resignation;on July 10,1981, Prevost met withstrikersArthur Brautigam,Paul Forsett,Edward Mayo,and Clem Leyba and told them in order to return towork they would have to resign from the Union andsubmit to Respondent proof of their resignation;on July11, 1981, Paradise told striker James Machak that unlessMachak resigned from the Union and showed Respond-ent proof of this resignation Respondent would not rein-state him;on July 17,1981, Paradise told striker WilliamHall that in order to return that Hall would have toresign from the Union and show Paradise proof of hisresignation.By engaging in the aforesaid conduct-tell-ing striking employees that if they wanted to return towork they would have to resign from the Union-Re-spondent violated Section 8(a)(1) of the Act.Randle-Eastern Ambulance Service,230 NLRB 542 fn.2 (1977).causePrevost's testimonialdemeanor was poor, whereas, Delmonte'swas22Prevost and Paradise are admitted statutory supervisorsand agentsgood.of Respondent SCHMIDT-TIAGO CONSTRUCTION CO359The complaint alleges that on July 10, 1981, Respond-ent violated Section 8(a)(1) of the Act when Prevost toldstriking employees that Respondent would never sign acontract with the Union. As described in detail supra, onJuly 10, 1981, when Prevost met With striking employeesBrautigam,Forsett,Mayo, and Leyba, besides informingthem that they would have to resign from the Union inorder to return to work, Prevost also told that that Re-spondent would never sign a contract with the Union.By engaging in this conduct-tellingemployeesRe-spondent would never sign a contract with the Union-Respondent violated Section 8(a)(1) of the Act. ElRanchoMarket,235 NLRB 468,471-472fn.18 and casescited therein (1978).The complaint alleges that Respondent's posted ruledated February 4, 1982, entitled "Talking or visiting toanyone other than employees during working hours," setforth in detail supra, constitutes an overly broad no-solic-itation rule that violated Section 8(a)(1) of the Act.23 Idisagree.On its face the rule unambiguously prohibitsemployees from talking or visiting only withnonem-ployeeson the Company's premises.Thus the caption ofthe rule expressly informs employees that it deals withthe subject of "talking or visiting to anyone other thanemployees during working hours," and, in explaining itsapplication, the rule limits its application to those persons"who [are] not on our company payroll" and instructsemployees that they can talk with these nonemployeeson their own time at lunch or before or after workinghours off the premises of their jiobs. Because the rulemerely prohibits employees from visiting or talking withnonemployees on the Company's premises or jobsites andthere is no showing that it has been discriminatorily ap-plied, it isnot proscribed by the Act. I therefore shallrecommend that this allegation be dismissed.2.The 8(a)(5) and (1) allegations involvingRespondent's Colorado Springs facilitya.The collateral estoppel issueAs described in detail supra, when Respondent duringthe first week of July 1981 resumed operating its Colora-do Springs facility, it changed certain terms and condi-tions of employment at that location. The complaintherein alleges that these changes in the employees' termsand conditions of employment violated Section8(a)(5)and (1)of the Act because they weremade unilaterallywithout affording the Union an opportunity to bargain.As discussed infra,Respondent's defense to these allega-tions is based in substantial part on what occurred duringthe Respondent's negotiations with the Union for its Col-orado Springs operation as a part of the Asphalt PavingGroup of employers. The General Counsel, invoking thedoctrine of collateral estoppel,24 argues that the Board's23 There is no evidence to support the complaint's allegation that thisrule was not promulgated until February 4, 1983.24 "Under collateral estoppel, once a court has decided an issue of factor law necessary to its judgment,that decision may preclude rehtigationof the issue in a suit on a different cause of action involving a party tothe first issue."Allen v.McCurry,449 U S.90, 94(1980).Generally speak-ing the doctrine of collateral estoppel may be applied only if all the fol-lowing questions are answered in the affirmative: "Whether the issueDecision and Order in Cases 27-CA-7369 and 27-CA-7369-225 precludes Respondent from raising this defensebecause the Board in those cases concluded that Re-spondent, as a part of the multiemployer bargaining unitrepresented by the SLC, was legally obligated to bargainwith the Union for all of its employees, including thoseemployees employed at the Colorado Springs operation.The complaint in Cases 27-CA-7369 and 27-CA-7369-2 alleged and the Board concluded that the SLCwas the agent of the 25 respondent employers, includingRespondent, for the purpose of negotiating a successoragreement to the 1978-1981 Union Heavy HighwayContract, that the employees of the respondent employ-ers in the job classifications covered by that agreementconstitutedan appropriatemultiemployerbargainingunit, that the employees were represented by the Union,and that in June 1981 the respondent employers and theiragent, the SLC, violated Section 8(a)(5) and (1) of theAct by "(a) conditioning further contract negotiationswith the union on the union's consent to the untimelywithdrawal of certain respondent-employers from themultiemployer bargaining unit" and by "(b) disbandingthe respondent-employers from the multiemployer unit,and by failing and refusing to meet and bargain with theunion as amultiemployer bargaining unit."My analysis of the complaint, the answer, and theBoard's Decision and Order in Cases 27-CA-7369 and27-CA-7369-2 persuades me that the unit issue involvedin those cases was whether the employees of the re-spondent employers employed in the job classificationscovered by the 1978-1981 Union Heavy Highway Con-tract constituted an appropriate multiemployerbargain-ing unit. The issue of whether all or part of the respond-ent employers' business operations were a part of thatmultiemployer unit was not posed by the pleadings norlitigated.The parties' attention in that proceeding wasnot focused on whether all or part of the business oper-ations of the respondent employers was a part of themultiemployer unit. Insofar as the Board's conclusionthat the employees of the respondent employers em-ployed in the job classifications covered by the 1978-1981 Union Heavy Highway Contract constituted an ap-propriate bargaining unit implies that all of the respond-ent employers operations were included within the ap-propriate unit, such a finding was not necessary to theBoard's Decision and Order. All that was necessary forthe Board's Decision and Order, with respect to the ap-propriate bargaining unit, was a finding that the respond-ent employers were obligated to bargain with the Unionas a multiemployer unit represented by the SLC forthose employees whose job classifications were coveredby the 1978-1981 Union Heavy Highway Contract. Thescope of that unit-whether it consisted of all or a partof the employer's operations-was not necessary to theBoard's decision. The Board's Decision was not depend-sought to be concluded is the same as that involved in the prior action,was litigated in the prior action; was in factjudicially determined in theprior action; and whether the judgement in the prior action was depend-ent upon the determination made of the issue"lB Moore's Federal Prac-tice, Par. 0.443(1), pp. 759-760(2d ed. 1983).asSignatoryLaborCommittee,261 NLRB 1459(1982). 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent on a determination of the exact scope of the multiem-ployer unit, whether all or only some of the respondentemployers' operations were included in that unit, and thisissuewas neither posed by the pleadings nor litigated. Itis for this issue that I find that the Board's Decision andOrder in Cases 27-CA-7369 and 27-CA-7369-2 does notprecludeRespondent from relying on its negotiationswith the Union as a part of the Asphalt Paving Group ofemployer as a defense to its allegedillegalunilateralchanges made at its Colorado Springs operation.26b.Whether the Union consented to bargain forRespondent's Colorado Springs facility employees as apart of the Asphalt Paving Group negotiationsThe complaint alleges that when Respondent resumedoperating its Colorado Springs facility in the first weekof July 1981, it instituted certain changes in the termsand conditions of employment of the employees at thatfacilitywithout bargaining with the Union, thus violatingSection 8(a)(5) and (1) of the Act. Respondent's defenseto these allegations is based for the most part on its ne-gotiations with the Union for the Colorado Springs facil-ity as a part of the Asphalt Paving Group. The GeneralCounsel takes the position that when the Asphalt PavingGroup negotiations started on April 1, 1981, that Re-spondent's Colorado Springs facility was a part of themultiemployer unit represented by the SLC and that therecord fails to establish the Union's "clear and unequivo-cal consent" to bargain with Respondent for the Colora-do Springs facility in the Asphalt Paving Group negotia-tions.The Respondent during the hearing and in itsposthearing brief conceded that its Colorado Springs fa-cilitywas still a part of the multiemployer unit represent-ed by the SLC at the commencement of the AsphaltPaving Group negotiations, but that the Union by itsconduct during those negotiations consented to the with-drawal of the Colorado Springs facility from the multi-employer unit represented by the SLC and consented tonegotiate with Respondent for that facility in the AsphaltPaving Group negotiations.27 I am persuaded, for thereasons set forth hereinafter, that during the time materi-al to this case, the Union and the Respondent mutuallyagreed to the withdrawal of Respondent's ColoradoSprings operation from the multiemployer unit represent-ed by the SLC and to negotiate a separate agreementcovering the Respondent's Colorado Springs employees.As described in detail supra, from April 1, 1981, untilJune 12, 1981, the Union negotiated without objectionwith Respondent's collective-bargaining agent Darkey,on behalf of the employees represented by the Union em-ployed at the Respondent's Colorado Springs facility.2896Lehigh Lumber Co.,238 NLRB 675 (1978),relied on by the GeneralCounsel,is factually distinguishable from the instant proceeding in signifi-cant respects.$'i"At the outset,the Respondent concedes the Union's consent wasnecessary for the proper withdrawal of itsColoradoSprings operationfrom the SLCbargaining and its proper inclusion in the Asphalt PavingIndustry Group negotiations Respondent's position, quite simply, is theUnion did consent." (R Br. 22)28The Union's negotiator Parker at the start of the negotiations onApril 1,1981, stated to Darkey that he did not understand why Respond-ent was present in the Asphalt Paving Group negotiations because Re-spondent was represented"by the SLCas well " However, when DarkeyItwas not until June 12, 1981, that for the first time arepresentative of the Union told a representative of theRespondent that the Colorado Springs facility was a partof the SLC multiemployer bargaining unit for purposesof collective-bargaining negotiations.29During this 2-1/2-month period, as described in detail supra, the Unionknew that it was Darkey's position that he was negotiat-ing on behalf of Respondent for its Colorado Springs fa-cility.Also during this period the Union's negotiators ob-served that Respondent's vice president and general man-ager,Prevost,who was in charge of the ColoradoSprings facility, was present at the negotiating meetings,yet at no time did the Union's negotiators expressly orby implication take the position that Respondent's Colo-rado Springs facility was not a part of these negotia-tions.90 It was only after the Union's negotiations withthe Respondent, as part of the Asphalt Paving Group,had reached an impasse, as I have found infra, that theUnion on June 12, 1981, for the first time indicated toRespondent that it was the Union's position that the Col-orado Springs facility was still a part of the SLC-repre-sented unit. In other words, after bargaining for severalweeks with Darkey in the Asphalt Paving Group negoti-ations for a contract to cover Respondent's ColoradoSprings employees in a unit separate from Respondent'sother employees, the Union objected to the severance ofthis facility from the rest of Respondent's operationsonly after the Asphalt Paving Group negotiations hadproved to be unsuccessful and resulted in a bargainingimpasse. Under the circumstances, the Union's change ofheart was untimely.In any event the record reveals that despite theUnion's June 12, 1981 objection and its June 23, 1981replied that he only knew that he hadbeen instructed that Respondentwas one of the employers on whose behalf he was negotiating, Parkerdropped thematter and did not object Indeed, later during the meetingwhen Darkeyand Parker discussed and identified the portionsof the em-ployers'businesseswhich were going to be covered by the AsphaltPaving Groupnegotiations,Parker askedwhetherRespondent'sCraig,Colorado facilitywas included in the negotiations and Darkey repliedthatonly Respondent'sColoradoSprings facilitywould be included.29As describedsupra,on June 12,1981, at a negotiating meeting be-tween the Union andthe SLC fora successor agreementto the 1978-1981 Union Heavy Highway Contract,in response to Respondent's insist-ence thatthe ColoradoSprings facilitybe excluded from the SLCnegoti-ations, a representativeof the Uniontold a representative of the Re-spondent that it was the Union's position that the Colorado Springs facili-tywas a part of the SLC-representedmultiemployer bargaining unit.Thereafter,on June 23, 1981, the Union filed its unfairlaborpracticecharge inCase 27-CA-7371 againstRespondent that reiterated this posi-tion.so Parker testified that the reason he continued to meet with Darkeydespite the fact that Darkey statedhe was bargainingon behalf of Re-spondent'sColoradoSprings facility was because Parker felt that it wasimportant to the Union to bargain with those other employers being rep-resentedby Darkey who were properlymembers of the Asphalt PavingGroup. This,however,does not explainwhy Parkerdid not object toPrevost's presence during the negotiations or otherwise inform Darkeythat the Union's negotiation meetings with him should not be construedas an agreement to negotiateon behalf ofRespondent's Colorado SpringsfacilityMoreover, Parker'sJuly 23,1981 affidavit, in which Parker in-formed theBoard'sGeneral Counsel that Respondent was one of the em-ployers representedby Darkeyin the AsphaltPaving Groupnegotiationsand that theUnion prior to July 23, 1981, had beennegotiating with Re-spondent as a part of that group and intended to continue these negotia-tions with Respondent in the future,contradicts Parker's above-describedtestimony. SCHMIDT-TIAGO CONSTRUCTION CO.361unfair labor practicecharge againstRespondent, that theUnion continued to negotiate with the Respondent as apart of the Asphalt Paving Group for a contract cover-ing only Respondent's Colorado Springs facility. OnJune 18, 1981, in support of its bargaining position in theAsphalt Paving Group negotiations, the Union struck allthe employers who were being represented by Darkey inthosenegotiations, includingRespondent'sColoradoSprings facility.The Union did not strike any of Re-spondent's other locations where the Union representedemployees, nor were any of the other employers in theSLC multiemployer unit struck. This conduct warrantsan inferencethat the Union as of June 18, 1981, 6 daysafter its objection to Respondent's withdrawal of theColorado Springs facility from the SLC negotiations,was still intent on reachingan agreementon a contractwithRespondentcoveringRespondent'sColoradoSprings facility.Thereafter,whennegotiationsresumedin the Asphalt Paving Group on July 23, 1981, Parkerdid not object, when Darkey, on behalf of the AsphaltPaving Group of employers, handed Parker a contractproposal which on its face stated that it was being of-fered on behalf of Respondent. Parker not only failed toobject to Darkey's bargainingon behalf of Respondent,but in an affidavit submitted on July 23, 1981, in connec-tion with the charges filed in this case, Parker stated thatRespondent was one of the employers being representedby Darkey in the Asphalt Paving Group negotiationsand that the Union prior to July 23 had been negotiatingwith Respondent as a part of that group and intended tocontinue these negotiations with Respondent. Consistentwith this statement in his July 23 affidavit, Parker at thenext Asphalt Paving Groupnegotiationmeetings of July29 and July 31, 1981, did not object when Darkey sub-mitted contract proposals on behalf of Respondent. Quitethe opposite during the July 31, 1981 meeting, Parkergave Darkey a letter that, in pertinent part, asked for in-formation concerning the benefit plans that had been im-plemented or were going to be implemented by Re-spondent so that the Union, as the letter stated, couldbargain intelligently with Respondent.It is for the foregoing reasons that I am persuaded thatduring thetimesmaterialto thiscase,that the Unionclearly and unequivocally consented to the withdrawalof theRespondent'sColorado Springs facility from themultiemployerbargainingunit represented by the SLCand consented to the negotiation of a separateagreementcovering these employees. 3 i By engaging in this con-duct, I further find that during the times material to thiscase, that the Union and Respondent mutually agreed tonegotiatea contract to cover the employees representedby the Union employed at the Respondent's ColoradoSprings facilityseparateand apart from the union-repre-sented employees employed at Respondent's other loca-tions.c.The impasse issueRespondent takes the position that negotiations be-tween the Union and Respondent for a contract to coverthe union-represented employees at Respondent's Colora-do Springs facility were at an impasse when that facilityresumed operating in the first week of July 1981, afterhaving been closed on June 18, 1981, because of theUnion's strike .32 I agreefor the followingreasons.There was a lapse of slightly more than 2-1/2 monthsbetween the start of the negotiations on April 1, 1981,and the Union's June 18, 1981 strike. During this periodthe parties held six negotiationsessions.The last of thesesessionswas held over 1 month before the strike. Thereisa lack of evidence that during the more than 2-1/2months between the start of the negotiations and thestrike that Respondent was engaged in bad-faith bargain-ing within the meaning of Section 8(a)(5) of the Act.During the 2-1/2 months of negotiations immediatelyprior to the June 18, 1981 strike, Respondent offered aseries of contract proposals that granted the ColoradoSprings employees a substantial pay raise, substantiallythe same fringe benefits as they had been receiving underthe most recent contract, and increased the Respondent'scontractual fringe benefit contributions. The last in thisseries of proposals was made at the sixth negotiation ses-sion held on May 12, 1981 when Respondent presentedits "Best, Last and Final Offer" which the Union reject-ed.Neither at that time nor at any other time did theUnion offer Respondent a counterproposal with respecttowages or fringe benefits and there was no change inthe Union's bargaining position between the Union's re-jection of Respondent's May 12, 1981 offer and the re-opening of the facility in the first week of July 1981. Asamatter of fact no contract negotiation sessions wereheld in May 1981 after the Union's rejection of Respond-ent'sMay 12 offer and no negotiationsessionshad beenheld in June 1981 when on June 18, in support of its bar-gaining position, the Union struck the Respondent's Col-orado Springs facility.The aforesaid circumstances establish that as of theJune 18, 1981 strike there was no realistic possibility thatthe continuation of collective-bargaining negotiations be-tween Respondent and the Union for a contract coveringthe Colorado Springs facility would have been fruitful.And although in some circumstances a strike will break abargaining impasse, this was not such a case. Here, fol-lowing the strike, the parties did not holda negotiatingmeeting for another 5 weeks and when they did meet, itwas not because their negotiators felt that another nego-tiationmeeting would be fruitful, but they met at the in-stance of the president of the Asphalt Paving Company,one of the employers in the Asphalt Paving Group, whoapparentlywanted to bargain individually with theUnion. In any event, when the parties did meet on July23, 1981, after a hiatus of approximately 2-1/2 months,the Union's bargaining position was the same as it hadiiWhen"there was no realistic possibility that continuation of discus-s' In reaching this conclusion I have found it unnecessaryto decidesionwould have been fruitful,"itis reasonable to conclude that on-whether the Respondent and the other employers who were a partof thepasse was reached.Television&RadioArtists v.NLRB,395 F2d 622, 628Asphalt PavingGroup,constituted a multiemployer bargaining unit(D C Cir 1969) 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen when it rejected the Respondent's May 12, 1981offer and the Respondent's new proposal was less favor-able to the Union than the May 12, 1981 offer. All ofthese circumstances warrant the inference that the June18, 1981 strike did not break the impasse in bargaining.Based on the foregoing I find, in agreement with Re-spondent, that negotiations between the Union and Re-spondent for the employees employed at Respondent'sColorado Springs facility were at an impasse when, inthe first week of July 1981, that facilityresumed oper-ations.I further find that when the negotiations ended on July31, 1981, after their resumption on July 23, 1981, thatthey wereat an impassefor the following reasons. As Ihave foundsupra,the negotiations were at an impasse onMay 11, 1981, when the Union rejected the Respondent's"Last, Best and Final Offer" and were still at an impassewhen Respondent in the first week of July 1981 resumedbusiness operations.During the negotiations which fol-lowed the July1981 reopening,theUnion did notchange its bargaining position and the Respondent of-fered the Union less favorable terms than were on thetable when on May 11, 1981 the negotiations had initiallydeadlocked. In addition at the conclusion of the July 29,1981 negotiation session the parties indicated that the ne-gotiations were at an impasse and the Federal mediatorstated that he agreed that the negotiations were at an im-passe and stated that because of this that he did not be-lieve that it was feasible to schedule another negotiationmeeting.However, since the parties during the July 29,1981 negotiation session only discussed the employers'bargaining proposal insofar as the proposal related to thebusiness of the Asphalt Paving Company, the negotiatorfor the Asphalt Paving Group of employers met with theUnion's negotiator on July 31, 1981, and explained to theUnion's negotiator that the Respondent's bargaining posi-tion and the bargaining position of the other employer-members of the Asphalt Paving Group was the same astheAsphalt Paving Company's position. During thismeeting there was discussion between the negotiatorsabout the contractual issues over which the parties wereapart but they were unable to narrow their differences.The aforesaid circumstances demonstrate that by the endof the July 31, 1981 negotiating meeting that the negotia-tions between the Union and the Respondent coveringthe Respondent's Colorado Springs facility remained atan impasse.In concluding that on July 31, 1981, at the conclusionof the bargaining session held on that date, that the nego-tiations remained at an impasse,I have considered, as Ihave found infra, that Respondent previously had violat-ed Section 8(a)(5) and (1) of the Act on July 10, 1981, bydealing directly with four of the unit employees and inthe first week of July 1981 by unilaterally instituting anew health and welfare program and by unilaterally in-creasing the wages of the returning strikers by includingas a part of their wages the 40 cents an hour formerlypaid into the contractual vacation trust fund. However,the evidence does not establish that the July 31, 1981bargainingdeadlock would not have occurred absentthese unfair labor practices or that these unfair laborpractices contributed to the deadlock. Rather, the evi-dence, as described in detail supra, reveals that the illegaldirect dealing involved only 4 of the approximately 85bargainingunit employees and that when negotiations re-sumed late in July 1981 that Respondent included thesetwo unilateral changes as a part of its contract proposals,that the Union's and Respondent's negotiators discussedthese proposals, and that Respondent explained why itinstituted a new health and welfare program and gavetheUnion a booklet which presumably explained thecoverage, benefits, and other matters pertinent to thenew program. Also, as described in detail supra, therecord reveals that even before the Respondent early inJuly 1981 dealt directly with the four employees andeven before it made the unilateral changes herein, thatthe parties had been hopelessly deadlocked in negotia-tions since May 11, 1981, and that the Union's June 18,1981 strike did not break this deadlock and that theUnion'sbargainingposition on economic matters, whichincluded the subjects encompassed by illegal unilateralchanges, had remained unchanged since the start of ne-gotiations, and that the Union's overall bargaining posi-tion had not changed since May 11, 1981, when the ne-gotiations first impassed. In view of the aforesaid circum-stances I shall not infer that Respondent's direct dealingswith four employees and its unvacated unilateral changeswere a contributing cause to the parties July 31, 1981bargaining impasse.d. Alleged unilateral changes in the Colorado Springsemployees' terms and conditions of employmentSections 8(a)(5) and 8(d) of the Actimpose on an em-ployer an obligation to refrain from unilaterally institut-ing changes in established terms and conditions of em-ployment which constitute mandatory subjects of bar-gaining.Fibreboard Products Corp. v.NLRB,379U.S.203, 209-210 (1964);NLRB v. Katz,369 U.S. 736, 742-743 (1962).Because anemployer's obligation to refrainfrom unilaterally instituting changes applies to all estab-lished employment terms and conditions which constitutemandatory bargaining subjects, it extends not only toterms and conditions established by a collective-bargain-ing contract which is still in effect but also to terms andconditions established by a collective-bargaining contractthat has expired.NLRB v. Carilli,648 F.2d 1206, 1213-1214 (9th Cir. 1981);Peerless Roofing Co. v. NLRB,641F.2d 734, 735-736 (9th Cir. 1981). "The principal excep-tion to this rule occurs when the negotiations reach animpasse:when impasse occurs, the employer is free toimplement changes in employment terms unilaterally solong as the changes have been previously offered to theUnion during bargaining."Huck Mfg. Co. v. NLRB,693F.2d 1176, 1186 (5th Cir. 1982); see alsoLatrobe Steel Co.v.NLRB,630 F.2d 171, 179 (5th Cir. 1980). Also anothersituation in which an employer is privileged to changethe terms and conditions of employment established by arecently terminated contract is when "the employergives timely notice of its intention to modify a conditionof employment and the Union fails to timely request bar-gaining"Bay Area Sealers,251 NLRB 89, 90 (1980), forwhen an employer notifies a union that it intends tomake changes that will effect employees' terms and con- SCHMIDT-TIAGO CONSTRUCTION CO.363ditions of employment, it is incumbent on the union toact with due diligence in requesting bargaining.RochesterInstitute of Technology,264 NLRB 1020 fn. 2 (1982). SeealsoCity Hospital of East Liverpool,234 NLRB 58 (1978),andClarkwood Corp.,233 NLRB 1172 (1977).In the first week of July 1981 when Respondent re-sumed operating its Colorado Springs facility it changedthe union-represented employees terms and conditions ofemployment, as follows. The strikers who returned towork were granted an 80-cent-an-hour pay raise andwere additionally paid a 40-cent-an-hour contributionthat Respondent previously made on their behalf into thevacation trust fund established by the recently expiredcontract.A new health and welfare plan was institutedfor all the union represented employees. Also aboutAugust 10, 1981, Respondent ceased paying contributionson behalf of the union represented employees to thehealth and welfare, pension, and vacation trust funds es-tablished by the recently expired contract.33 The afore-said employment changes made by Respondent at theColorado Springs facility are alleged in the complaint asbeing unilateral changes in the union represented em-ployees' terms and conditions of employment that violat-ed Section 8(a)(1) and (5) of the Act.34 I shall nowevaluate these allegations.The allegation that the 80-cent-an-hour pay raisegranted to the returning strikers when the ColoradoSprings facility resumed operations in the first week ofJuly 1981 wasan illegal unilateralchange in the employ-eeswages, is without merit. As I have found supra,when this pay raise was granted, the collective-bargain-ing negotiations between Respondent and the Union forthe Colorado Springs facility were at an impasse and theamount of the pay raise, 80 cents an hour, had been pre-viously offered to the Union. It is for this reason that Ishall recommend that thisallegationbe dismissed.Also without merit, insofar as it pertains to the Colora-do Springs employees, is the allegation that Respondentengaged in unilateral conduct in violation of Section8(a)(5) and (1) of the Act by ceasing its contractualhealth and welfare, pension, and vacation trust fund pay-ments. As I have found supra, it was on August 10, 1981,99 The recordreveals that Respondent was obligated under the recent-ly expired contract to make the above-described trust fund contributionson the 10thday of themonth following the monthfoiwhich they werepaid Inother wordsRespondent's trust fund contributions for June 1981were due July10, 1981, and itsJuly 1981contributions were due August10, 1981. On July10, 1981,Respondent paid the contributions to the sev-eral funds for the periodJune 1 toJune 18,1981As described supra, nounion-represented employees were employed between June 18, 1981, andthe firstweekof July1981, due to the Union's strike.Thus,August 10,1981,wasthe firstdate on which Respondent's trust fund contributionpaymentsweredue during the time material to this cast.a* Respondent's 80-cent-an-hour pay raise to the returning strikers, thepayment of the additional 40-cent-an-hourwage increase to them whichwas formerly paid to the vacation trust fund, and Respondent's cessationof contributionson behalfof the employees to the health and welfare,pension,and vacation trust funds,constitutemandatorysubjects of bar-gainingHowever,Respondent's contributionon behalfof the unit em-ployees tothe Industry Advancement Program Fund,an industry promo-tional fund,does not constitute a mandatory subject of bargaining There-fore,Respondent was not obligated under Section8(a)(5) of the Act toafford the Union an opportunityto bargain about its decision to discon-tinue contributing to thisfundFinger LakesPlumbingCo,254 NLRB1399 (1981);FML Supply,258 NLRB 604fn. 3 (1981).thatRespondent cease contributing to the health andwelfare, pension, and vacation trust funds on behalf ofthe Colorado Springs employees. However, as describedin detail supra, Respondent, through its collective-bar-gaining representative, Darkey, by letters of June 18 and29, 1981, notified the Union of its decisionto engage inthis conduct and advised the Union that it was "readyand able" to meet with the Union to discuss this andother matters. Although the Union received notice ofthese proposed changes in the employees' terms and con-ditions of employment, it admittedly did not request bar-gaining about these matters.35Rather the Union's re-sponse, as described in detail supra, was Parker's July 31,1981 statement to Darkey that if the Respondent had infact stopped making the contributions to the severalfringe benefit trust funds that its conduct constituted ille-gal unilateralconduct and the Union would refer thematter to its attorney. In failing to exercise its right tomeet and bargain, the Union cannot now claim that Re-spondent unlawfully refused to bargain. The Union by itsconduct has effectively waived its right to assert that theRespondent's conduct in ceasing to make the aforesaidtrust fund payment constitutes unilateral action in viola-tion of Section 8(a)(5) and (1) of the Act.Rochester Insti-tute of Technology,264 NLRB 1021, 1024-1025 fn. 2(1982);CitizensNational Bank of Willmar,245 NLRB389, 390 (1979).Moreover, as I have foundsupra, onJuly 31, 1981, several days before Respondent imple-mented its decision to stop making its contributions tothe fringe benefit trust funds, the Respondent and theUnion bargained to an impasse, thus Respondent wasprivileged to stop contributing to the trust funds sincethis conduct was encompassed by its preimpassebargain-ing proposals. I therefore find that Respondent did notviolate Section 8(a)(5) and (1) of the Act by discontinu-ing makingthe contributions on behalf of the ColoradoSprings employees to the recently expired contractualhealth and welfare, pension, and vacation trust funds.Pursuant to the terms of the 1978-1981 Union HeavyHighway Contract, Respondent paid 40 cents an hour toa vacationtrust fund for each hour worked byits union-represented Colorado Springs employees for their vaca-tion benefits.Also there Colorado Springs employeeswere covered by a health and welfare program underthat contract. In the first week of July 1981,as I havefoundsupra,when Respondent reopened its ColoradoSprings facility, it instituted a new health and welfareprogram, the Colorado Contractors Association Healthand Welfare Program, and increased the hourly wages ofthe returning strikers by paying them an additional 40cents an hour that previously was contributed by Re-spondent, on their behalf, to the vacation trust fund. TheGeneral Counsel, as alleged in the complaint, contendsthat this conduct violated Section 8(a)(5) and (1) of theAct because it was done unilaterally without affordingss It would be unwarranted for me to conclude that if the Union madea timely response to Darkey's June 18 or 29, 1981 letters,that Respond-ent would have gone ahead and ceased making the trust fund paymentswithout first affording the Union an opportunity to bargain about thematter until either agreement or impasse was reached. 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Union an opportunity to bargain. I agree for the fol-lowing reasons.Unlike the situation involving Respondent's cessationof its fringe benefit trust fund contributions, discussedsupra, where the Union received notice prior to the im-plementation of that decision, here the decision to insti-tute a new health and welfare program and increase thereturning strikers wages by 40 cents an hour were actual-ly placed into effect before the Union received notice ofthe Respondent's intentions. As described in detail supra,itwas not until July 23, 1981, that the Union was noti-fied about these decisions. This was at least 2 weeks afterRespondent's decisions had already been implementedand placed into effect.36 Obviously this did not satisfyRespondent's bargaining obligation under Section 8(a)(5)because,asthecourt stated inGarmentWorkers(McLaughlinMfg) v.NLRB,463 F.2d 907, 919 (D.C.Cir. 1972)..3 7[N]otice to be effective must be given sufficiently inadvance of actual implementation of a decision toallow reasonable scope for bargaining. Indeed "(n)ogenuine bargaining . . . can be conducted where[the]decision had already been made and imple-mented" . . . notice ofa fait accompliis simply notthe sort of timely notice upon which a waiver de-fense is predicated.It is for this reason that I find that Respondent violatedSection 8(a)(5) and (1) of the Act, when during the firstweek of July 1981 at its Colorado Springs facility,ituni-laterally and without affording the Uniona reasonableopportunity to bargain instituted a new health and wel-fareprogram, the Colorado Contractors AssociationHealth and Welfare Program, and increased the hourlywages of the returning strikers by paying them an addi-tional 40 cents an hour which previously was contribut-ed to the vacation trust fund established by the recentlyexpired 1978-1981 contract.38e. Alleged direct dealing with the Colorado SpringsemployeesThe complaint alleges that Respondent violated Sec-tion 8(a)(5) and (1) of the Act when, through its vicepresident and general manager, Prevost, about July 9 and10, 1981, it "bypassed the Union and dealt directly withemployees . . . by discussing wages, hours of employ-ment, health insurance, pension benefits, vacation pay,and other terms and conditions of employment with86 In its posthearmg brief Respondent concedes that it implemented itsdecision to institutethe Colorado Contractors AssociationHealth andWelfareProgram and to grant the returning strikers the above-described40-cent-an-hour pay raisebeforetheUnion was notified about thesechanges inthe employees'terms and conditions of employment Respond-ent's argument is without merit that because the parties subsequently bar-gained to an impasseoverthese changes, that this after-the-fact bargain-ing removed the taintof illegalityfrom its prior unilateralconduct90 SeealsoNLRB v. Northeast Oklahoma City Mfg.Co., 631 F 2d 669(10th Cir 1980).98 Thelaw is settled that RespondentviolatedSec 8(aX5) and (1) ofthe Act byits unilateral conduct of paying the returning strikers an addi-tional 40 cents an hour thatpreviouslywas contributed on theirbehalf tothe vacationtrustfund.Excavation-Construction,248NLRB 649, 651(1980)those employees." This allegation refers to Prevost's July10,1981meetingwith striking employees Brautigam,Forsett,Mayo, and Leyba, which has been described indetailpreviously.I agree with the allegations of the complaint that Pre-vost's statements to the strikers at the July 10, 1981meeting constituted impermissible direct dealing in dero-gation of the Union's status as the employees' exclusivecollective-bargaining representative. I do so because Pre-vost did more than simply urge the striking employees toaccept as their terms and conditions of employment theRespondent's bargaining proposals previously offered totheUnion. Rather Prevost offered the strikers certainterms and conditions of employment before even afford-ing the Union an opportunity to consider them. Thus, asIhave found supra, Prevost told this group of strikersthat if they decided to return to work that the Respond-ent would attempt to establish new health and welfareand pension programs to replace the programs that exist-ed prior to the strike and would attempt to arrange withtheUnion to transfer the contributions made on theirbehalf by Respondent from the old programs to the newones. Also, as I have found supra, Prevost told them thattherewould be a two-tier system of wages, with thestriker replacements receiving $2 an hour less than thereturning strikers and advised the strikers that the Re-spondent at a later date might reduce the returning strik-ers'wages to the same level as the striker replacementwages in order to eliminate the hard feelings generatedby this disparate treatment.When Prevost on July 10, 1981, made the above-de-scribed proposals to the strikers in his office, Respondenthad already unilaterally implemented a new health andwelfare program for the unit employees without notify-ing the Union. Indeed, Respondent's last bargaining pro-posal submitted to the Union proposed the continuanceof the health and welfare program that was in existenceprior to the strike, with an increase in Respondent's levelof contributions. Likewise no contract proposal had beenmade to the Union as of July 10, 1981, concerning a newpension program to replace the one in existence prior tothe strike.Nor had Respondent indicated to the Unionthat it was contemplating lowering the wages of the re-turning strikers from what had been proposed to theUnion to that being paid to the striker replacements.In making the aforesaid proposals on July 10, 1981, tothe group of four striking employees before affording theUnion an opportunity to bargain or otherwise discussingthesematterswith the Union, Prevost engaged in thekind of conduct that constitutes direct dealing with thestriking employees in derogation of the unionstatus astheir exclusive collective bargaining and that was calcu-lated to disparage the Union in the eyes of the employ-ees.Moreover, when viewed in the context of Prevost'scontemporaneous July 10, 1981 illegal statement to thisgroup of strikers that Respondent would never sign acontractwith the Union, it is clear that the intendedeffect of Prevost's aforesaid conduct at the July 10, 1981meeting was to wean the strikers away from the Unionand to deal directly with them concerning matters onwhich Respondent was obligated to bargain with the SCHMIDT-TIAGO CONSTRUCTION CO.365Union. By engaging in such conduct Respondent notonly interfered with employees' Section 7 rights in viola-tion of Section 8(aXl) of the Act, but also underminedthe Union and its legitimate bargaining position in viola-tion of Section 8(a)(5) of the Act. It is for these reasonsthat I find that as alleged in the complaint that Respond-ent violated Section 8(a)(5) and (1) of the Act by bar-gainingdirectlywith employees represented by theUnion on matters subject to collective bargaining.3.The 8(a)(5) and (1) violations involvingRespondent's union represented employees notemployed at Colorado SpringsOn July 10, 1981, as described in detail supra, Re-spondent ceased making contributions to the health andwelfare, pension, and vacation trust funds on behalf of allof its union represented employees in the State of Colo-rado, not just those employed at its Colorado Springs fa-cility.Likewise at this time Respondent placed all of itsunion represented employees, not just those employed atitsColorado Springs facility, under the Colorado Con-tractorsAssociationHealth and Welfare Program inplace of the program that existed under the 1978-1981Union Heavy Highway Contract. The complaint allegesthat by engaging in this conduct Respondent violatedSection 8(a)(5) and (1) of the Act because these changesin the employees terms and conditions of employmentwere instituted unilaterally without affording the Unionan opportunity to bargain. For the reasons set forth here-inafter,I agree.It is undisputed that Respondent's union-representedemployees employed in the State of Colorado outside ofthe Colorado Springs facility were not included with theunionrepresented Colorado Springs employees in theAsphalt Paving Group negotiations. Indeed, Respondentduring the hearing and in its posthearing brief concededthat all of its union represented employees who are notemployed at its Colorado Springs facility remained a partof the multiemployer bargaining unit in which Respond-ent was representedby the SLC. There is no contentionor evidence that in July 1981 when Respondent stoppedcontributing to the several fringe benefit trust funds ofthe 1978-1981 Union Heavy Highway Contract and sub-stituted theColorado Contractors Association Healthand Welfare Program for the existing health and welfareprogram, that the SLC, on behalf of Respondent, in itsnegotiations with the Union had proposed these changesor comparable changes in the employees' terms and con-ditions of employment. Also no evidence was presentedthat at the time in question that the SLC negotiationswere at an impasse.Quite the opposite, 1 he Board in Sig-natory Labor Committee,261NLRB 1459 (1982), heldthat during the material period of time that those negoti-ations were not at an impasse. In other words the recordestablishes that in July 1981 when Respondent ceasedcontributing to the health and welfare, pension, and va-cation trust funds on behalf of the non-Colorado Springsunion represented employees, and substituted the Colora-do Contractors Association Health and 'Welfare Programfor these employees' existing program, that Respondentacted unilaterally without affording the Union an oppor-tunity to bargain about these changes in the employeesterms and conditions of employment. I therefore findthat by engaging in this conduct Respondent violatedSection 8(a)(5) and (1) of the Act.In concluding that Respondent's above-described uni-lateral cessationof its pension trust fund contributions onbehalf of the non-Colorado Springs union representedemployees violated Section 8(a)(5) and (1) of the Act, Ihave considered Respondent's argumentthat under theterms of the pension trust fund agreement to which Re-spondent and the Union were bound, that Respondent'sobligation to make pension trust fund contributions de-pended on the existence of a current collective-bargain-ing contract. I shall now set out the provisions of thevarious pension trust fund documents that are relevantfor an evaluation of this argument and explain my rea-sons for rejecting it.Contemporaneously with the execution of the 1978-1981 Union Heavy Highway Contract, which included aprovision calling for the Respondent to make contribu-tions on behalf of its union represented employees into apension trust fund, the Respondent and Union executedan "Employer-Union Pension Certification." This pen-sion certification, in pertinent part, provides that, "[Re-spondent] and [Union] hereby certify thata writtenlaboragreementis in effect between the parties providing forcontributions to theWestern Conference of TeamstersPension Trust Fund [Trust Fund] and that such agree-ment conforms to the trustee policy on acceptance onEmployer contributions and is not otherwise detrimentalto the plan," and further provides that, "the [Union] and[Respondent] agree to be bound by the Western Confer-ence of Teamsters Agreement and Declaration of Trustand Pension Plan as now constituted or as hereinafteramended."The pension certification and the declaration of trusteach contained the following provision:It is the policy of the Trustees of the Western Con-ference of Teamsters Pension Trust Fund to acceptasEmployer Contributions only payment made inaccordance with a Pension Agreement that is notdetrimental to the Plan. The determination ofwhether ornot aPension Agreementis detrimentalto the Plan shall be made by the Trustees in theirsole discretion. However, the list of provisions thatfollows is furnishedas an illustrationof those whoseinclusion in a Pension Agreementmay result in adetermination by the Trustees that thePensionAgreement is detrimental to the Plan.Section 9, article I of the trust declaration,entitled"Definitions," defines "Employer Contributions"as fol-lows:The term Employer Contributionsas used hereinshallmean payments to the Trust Fund by an em-ployer in accordance with a Pension Agreement.Any contribution to the Trust Fund whichare dis-covered not to have been made pursuant to a validpension agreement,or which are subsequently dis-covered to be unacceptable for any otherreason,shall be withdrawn from the Trust Fund and cred- 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDited to a Segregated Account pending the determi-nation of the person or persons entitled thereto.Section 10, article I of the trust declaration, entitled"Definitions," defines "Pension Agreement," as follows:The term Pension Agreement as used herein shallmean a written agreement between any Union andany Employer which,amongother thing, requirespayments to the Trust Fund on behalf of employeesof such Employer who are represented by suchUnion. Such agreement may not provide for pay-mentsto the Trust Fund with respect to employeesnot so represented.The term Pension Agreement shall include anyextension, renewal or replacement thereof. A Pen-sionAgreement shall be consideredas being ineffect on any date if it provides for Employer Con-tributions to be made to the Trust Fund with re-spect to employment on such date.Respondent argues that by virtue of the above-de-scribed language of the pension certification and declara-tion of trust, that the Union has waived its right to bar-gain regarding the Respondent's cessation, at the expira-tion of the 1978-1981 union heavy highway contract, ofpayments into the pension trust fund, absent a renewedagreementto continue such payments. In support of thisargumentRespondent relies onCauthorne Trucking,256NLRB 721 (1981), in which a pension trust fund agree-mentcontained the followinglanguage. Id. at 722:IT IS UNDERSTOOD AND AGREED that at theexpira-tion of any particular collective bargaining agree-mentby and between the Union and any Compa-ny's obligation under this Pension Trust Agreementshall terminateunless, ina new collective bargain-ing agreement,such obligation shall be continued.This language clearly and unmistakably established thatitwas the Union's intentto waive its statutory right tobargain about the discontinuance of the trust fund pay-mentswhen theexistingcollective-bargainingcontractexpired. I do not believe that in the instantcasethere isan adequatebasisfor implying the existence of such awaiver, without a more compelling expression of it thanappearsin the above-describedlanguageof the pensioncertification and declaration of trust. Thislanguage doesnot on its face, as inCauthorne Trucking,specificallystate that Respondent's obligation to contribute to thepension trust fund ends with the expiration of the currentcollective-bargainingcontract.Moreover, the provisionsof the pension certification and the declaration of trust,relied on by Respondent in support of its waiver argu-ment,appear from theirlanguageto have been draftedwith the intent of complying with the requirements ofSection 302 of the Act,39 rather than with the idea of39 Sec.302 of the Act states in relevant part:(a) It shall be unlawful for any employer . . . to pay, lend, or de-liver...any money or other thing of value -(2) to any labor organizationwhich represents .any of theemployees of such employer... .circumscribing the Union's statutory right to bargainover cessation of the trust fund payments at the expira-tion date of the 1978-1981 union heavy highway con-tract. It is for these reasons that I am of the opinion thatthe language of the pension certification and declarationof trust, relied on by Respondent, fails to clearly and un-mistakably evidence an intent by the Union to waive itsstatutory right to bargain over the Respondent's discon-tinuance of the pension trust fund contributions when the1978-1981 union heavy highway contract expired.40 Itherefore reject Respondent's waiver defense.Cf. Ameri-can Distributing Co. v.NLRB,715 F.2d 446 (9th Cir.1983), enfg. 264 NLRB 1413, 1415 (1982).4.The 8(a)(5) and (1) allegations involving thedenial of access to Respondent's facilities to unionrepresentativesThe General Counsel contends, as alleged in the com-plaint, that on February 4, 1983, Respondent's vice presi-dent and general manager in charge of its ColoradoSprings facility, Robert Prevost, denied union representa-tives access to Respondent's facilities in violation of Sec-tion 8(a)(5) and (1) of the Act. The theory of this allega-tion is that Prevost denied union business agents accesstoRespondent's premises and jobsites in derogation ofarticle 12, the "job admission" provision, of the 1978-1981 unionheavy highway contract.The facts pertinent to this allegation have been de-scribed in detail previously. I am persuaded that this alle-gation is without merit because the evidence is insuffi-cient to establish that Respondent acted in derogation ofthe "job admission" provision of the 1978-1981 UnionHeavy Highway Contract. The fact that Prevost endedhis February 4, 1983 conversation with UnionBusinessRepresentativeDelmonte by declaring that he wouldhave the police jail any "unauthorized people" whoshowed up on Respondent's projects, does not establishthat he intended to deny access to union business repre-sentatives.Rather it is just as likely that in making thisstatement that Prevost's intent was to place Delmonte onnotice that it was his intent to enforce the portion of the"job admission" provision that provides that "[t]he unionrepresentative shall identify himself to the contractor'srepresentativewhen the union representative first ap-pears on the job site." In this regard Union Representa-tiveDelmonte testified that if a union business agentwent to one of Respondent's jobsites and visited employ-ees before first identifying himself to a representative ofthe Respondent that the business agent would be consid-ered "an unauthorized visitor" under the "job admission"(c) Theprovisions of this section shall not be applicable .. .(5)with respect to money . . . paid to trust fund established bysuch representative,for the sole and exclusivebenefit ofthe employ-ees of such employer.:Provided, That.(B) the detailed basison which such payments are to be made is specified in a writtenagreement with the employer.40 The law is settled that an inference that parties to a contract intendto waive a statutorily protected right will notbe inferredfrom a generalcontractual provision or provisions.Rather such a waiver must be clearand unmistakable.See generallyMetropolitan Edison Ca v. NLRB,460U.S. 693 fn.12 (1983). SCI-EVIDT-TIAGO CONSTRUCTION CO.367provision.Delmonte also admitted before the strike thathe was told by Respondent's Truck Foreman ParadisethatPrevostwas not happy because he thought Del-monte was visiting employees at the Colorado Springsfacility before first identifying himself to a representativeof the Company at the Company'smainoffice.Underthe circumstances, I am of the opinion that the GeneralCounsel has failed to establish that on February 4, 1983,Prevost acted in derogation of the job admission provi-sion of the 1978-1981 Union Heavy Highway Con-tract.41 I therefore for this reason shall recommend thatthis allegation be dismissed.5.The alleged 8(a)(3) and (1) violations42a. Allegations that returning strikers who resignedfrom the Union were accorded preferential treatmentThe record establishes that Respondent immediatelyprior to the Union's June 18, 1981 strike employed ap-proximately 85 employees at its Colorado Springs facilitywho were represented by the Union and that all of theseemployees ceased work and supported the union strike.Thereafter when Respondent resumed operating its Colo-rado Springs facility in the first week of July 1981, andcontinuing thereafter,most of the strikers returned towork and were granted pay raises consistent with Re-spondent's preimpasse bargaining proposal.43 The recordalso shows that a substantial number of these returningstrikers resigned their union membership prior to return-ing to work. The complaint alleges that Respondent gavepreferential treatment to the returning strikers who re-signed from the Union by only allowing this group ofstrikers to return to work and by granting this group ofstrikers a pay raise, thus violating Section 8(a)(3) and (1)of the Act. I am persuaded that this allegation is withoutmerit because the record fails to establish that it wasonly the group of strikers who resigned from the Union*1 In view of this conclusion I have notconsideredRespondent's argu-ment that a union visitation provision in a collective-bargaining contractis similar to a union-security provisionthat doesnot survivethe expira-tionof the contractCounsel offered into evidenceas G C Exh 7 all theresignation letters submittedto the Union by those strikers whom therecord shows returnedto work forRespondent after the start of the June18, 1981 strike; a total of 29 lettersThereisno question about the au-thenticity of these letters or that they were sent and received by theUnion. They were offered bythe GeneralCounsel tocorroborate the tes-timony of those witnesseswho testifiedthat representatives of Respond-ent told them that if they resignedfrom the Union theycould return towork In his posthearing brief the General Counsel further argues thatthese letters are also relevant becausetheyestablishthat eachone of thesignerswas told thatthey hadto resign from theUnion in order toreturn to work I rejectedG.C. Exh 7 forthe reason that union memberswho resume working after the start of a unionstrikeat their place of em-ployment frequently resign fromthe Union beforethey resume workingin order to avoid being disciplinedby the Unionfor working during thestrike,therefore it would be impermissible for meto draw theinferencesfrom these letterswhich the General CounselrequestsAfterreviewingthe record as a whole I see no reason to change my ruling in this respect.However,I am now persuaded,as noted infra,thatG.C. Exh.7 is rele-vant to evaluate the parties contentions concerning the alleged violationsof Sec 8(aX3) of the Act,and for this reason admit it into evidence43As I have found supra,at this point in time, the collective-bargain-ing negotiations between the Union and the Respondentfor acontractcovering the Colorado Springsfacilitywere at an impasse and the payraises granted to the returning stokers were consistentwithRespondent'spreimpasse bargaining proposalwho were reinstated and granted pay raises. Rather, asdescribed below, the record establishes that a significantnumber of the strikers who returned to work after thestart of the strike and who received pay raises did notresignfrom the Union.The record, Joint Exhibit 3 and General Counsel's Ex-hibit 7, reveals that numerous strikers who returned towork across the picket line during 1981 and 1982 andwho didnot resignfrom the Union, were reinstated andgranted pay raises comparable to the raises granted tothe returning strikers who resigned from the Union. Inote that included among this large group of returningstrikerswho did not resign, yet were reinstated with payraises, there were several who returned to work in July1981:Max Abeyta; Lewis Crippen; Lewis Crippen Sr.,Jack Isenhart Jr., Melvin Pribble, Raymond Pribble Jr.,Ronald Snook, and Jimmy Woods. I also note that an-other returning striker Glen Schroeder, was reinstatedearly in July 1981 before Respondent learned that he hadresigned from the Union. Under the circumstances, theGeneral Counsel has failed to establish, as alleged in thecomplaint, that Respondent gave preferential treatmentto those strikers who resigned from the Union over thosewho did notresign. I therefore for this reason shall rec-ommend that thisallegationbe dismissed.b. Alleged constructive dischargesAs described in detail supra, on June 18, 1981, the ap-proximately 85 union represented employees employed atRespondent's Colorado Springs facility stopped work insupport of the Union's economic strike against Respond-ent, thereby forcing Respondent to cease doing businessat this facility until the first week of July 1981 when itresumed operations. On the resumption of operations anumber of the strikers returned to work and additionalones returned in the days and weeks that followed.44The General Counsel contends, as alleged in the com-plaint, that 10 of the strikers, who did not return to workfor Respondent, were constructively discharged in viola-tion of Section 8(a)(3) and (1) of the Act because "Re-spondent refused to allow [them] to return to work byplacing unlawful conditions upon their continued em-ployment, to wit, requiring them to resign from theUnion and to show proof of their resignations to Re-spondent."45 The evidence pertinent to this allegation,insofar as it relates to each of the 10 alleged discrimina-tees, has for the most part been previously set forth in**Although picketing ceased July23, 1982, the Unionhas not in-formed Respondent that the strike had ended nor,has the Union everasked the Respondent to reinstate the strikers45 Thecomplaint actually named 13 alleged discnminatees in this alle-gation, but the GeneralCounselin his posthearingbrief askedthat thenamesof 3 of thealleged discriminatees-Frank Lukman,Leroy VanCleave,and Harry Hubbard-be withdrawn because Lukman and VanCleave testified that Respondent's conduct had no effect whatsoever ontheir action in not returning to work and,withrespect to Hubbard, noevidence was presented concerning his case.The recordsupports theGeneral Counsel's position.I therefore shall treat the General Counsel'srequest as a motion to strike the names of Lukman, Van Cleave, andHubbard from the complaint and I grant the motion. 368DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdetail and, other than in the case of Herman Chavez,46 isbriefly summarized as follows.(1) Jim ClementiTwo days after the start of the June 18 strike Cle-menti,a striker who never returned to work for Re-spondent, phoned Truck Foreman Paradise and "askedhim if [Clementi]was goingto be able to go back towork." Paradise responded by stating that if Clementiwanted to return to work that he would have to "dropout of the Union" and gave him 1-1/2 weeks to decide.Clementi testified, "no," when asked, "[D]id you everoffer to return to work for [Respondent]?"(2)Gregory NillDuring the second week of July 1981, Nill, a strikerwho never returned to work, spoke to Vice Presidentand General Manager Prevost with four other strikersand one of the strikers asked "what [they] had to do tocome back to work?" Prevost replied by stating "[they]would have to resign from the Union to come back."(3)Wayne SellDuring the second week of the strike, Sell, a strikerwho did not return to work, met with Vice PresidentandGeneralManager Prevost accompanied by twoother strikers.One of the strikers told Prevost that thethree strikers had come to speak to him to learn "whatwas going on." Prevost responded by stating that theRespondent intended to resume work and that if theywanted to return to work that they had to resign fromthe Union and show proof of their resignations.(4)ArthurBrautigam,Paul Forsett, Edward Mayo,and Eusaivo LeybaOn July 10, 1981, Vice President and General Manag-erPrevostmet with Brautigam,Forsett,Mayo, andLeyba, all of whom were strikers who never returned towork.When they asked what the working conditionswould be like if they decided to return to work, Prevosttold them that in order to return to work they wouldhave to resign from the Union and submit proof of theirresignations.(5)Donnie Burrell, Charles Trafton Jr., and JamesMachakOn July 10, 1981, strikersBrautigam,Forsett,Mayo,and Leyba after their above-described meeting with Pre-vost returned to the picket line where they spoke withBurrell,Trafton and Machak, who were strikers thatnever returned to work. They told Burrell, Trafton, andMachak that Prevost had told them that in order forBrautigam,Forsett,Mayo, and Leyba to return to workthat they would haveto resignfrom the Union. Traftonresponded by stating that he wouldnot resignfrom theas For the reasons set forth supra,I have rejected Chavez'testimonyon which this allegation is based I therefore for this reason shall recom-mend that this allegation be dismissed insofar as it names Chavez as a dis-cnminateeUnion.47 Burrellresponded by stating that he could notafford to resign from the Union because he would losehis union retirement benefits and that he would just haveto go to work for a union contractor.The next day, July 11, 1981, Machak was told byTruck Foreman Paradise that unless Machak resignedfrom the Union and showed Respondent proof of his res-ignationby Friday of the next week, that Machak wouldbe replaced by a striker replacement. Machak repliedthat he could not afford to resign from the Union be-cause of the amount of time he had accumulated in theUnion's pension fund.48CitingHayden Electric,256 NLRB 601, 605 (1981), theGeneral Counsel argues that the above-named strikerswere constructively discharged because they made un-conditional offers to return to work and in response theRespondent conditioned their reinstatement on an illegalcondition.CitingKamminga & Roodvoets Inc.,198NLRB 208 (1972), the General Counsel further arguesthat even if these strikers did not make unconditionaloffers to return to work, that Respondent's conduct ofinforming them that their reinstatement was conditionedupon their resigning from the Union, constituted a con-structive discharge of those strikers who quit. In the al-ternative citingEagle International,223 NLRB 29 (1976),the General Counsel argues that even if the strikers didnotmake unconditional offers to return to work andwere not otherwise constructively discharged that at thevery least they became discriminatees as of the date theyabandoned the strike because it would have been futilefor them to have made offers to return to work becausethe only offer Respondent would have accepted was anoffer accompanied by their resignation from the Union.Last the General Counsel contends that even though anagent of Respondent did not directly communicate tostrikers Burrell and Trafton that their employment wasconditionedon resigningfrom the Union, that Respond-ent is responsible for their receipt of this information be-cause strikerMayo who communicated this informationto them had been speaking to Vice President and Gener-alManager Prevost on behalf of all the strikers in his ca-pacity as union steward. For the reasons set forth herein-after I am persuaded that each of the General Counsel'sarguments, in the circumstances of this case, are withoutmerit.First, it is evident from the description of their conver-sations with representatives of the Respondent that noneof the above-named strikers made an unconditional offerto return to work, thus cases such asHayden Electricareinapposite. Second, there is insufficient evidence that anyof the above-named strikers quit their employment,4949When asked on cross-examination why he never offered to return towork,Trafton testified,"because I would not resign from the Union "48 In response to a question on cross-examination Machak testified thatif there had not been a requirement that he resign from the Union that hewould still be working for the Respondent,as the Respondent was agood company to work for.19 Striker Lukman's testimony that he was picketing alone because"the other fellows got jobs" is not competent to establish that in fact anyof the above-named strikers went to work for other employers and in anyevent fails to establish that they quit their employment with Respondent.Continued SCHMIDT-TIAGO CONSTRUCTION CO.369thus cases suchasKamminga&Roodvoets Inc.are alsoinapposite.50Third,Eagle International,and the casescited therein, are inapposite because they all involve em-ployeeswho, unlike the instant alleged discriminatees,were found to have been discharged while on strike. Inany event there is no showing that it would have beenfutile for the alleged discriminatees in this case to havesuccessfully offered to return to work without having toresign from the Union. Rather the record, Joint Exhibit 3and General Counsel's Exhibit 7, reveals that of the ap-proximately 73 strikers who cross the picket line duringthe strike to return to work, approximately 60 percentdid not resign from the Union. Last, there is no evi-dence, as contended by the General Counsel, that inspeakingto Prevost with the other three strikers on July10, 1981, that striker Mayo was speaking in his capacityas unionsteward on behalf of all the employees or thatPrevost should have realized this. But more significant isthe fact that Prevost could not have reasonably expectedthat his July 10, 1981 statements concerning union resig-nations made to Mayo and the other three strikers wouldbe communicated to the other strikers inasmuch as Pre-vost's resignation statements,described supra, were di-rected to Mayo and the other three strikers personallyand not to all of the strikers. CompareMartin ArshamSewing Co.,244 NLRB 918 (1979)It is for all the foregoing reasons that I am persuadedthat there is no merit to the General Counsel's conten-tion that strikers Clementi, Nill, Sell, Brautigam, Forsett,Mayo, Leyba, Burrell, Trafton, and Machak were con-structively discharged in violation of Section 8(a)(1) and(3) of the Act. I therefore shall recommend that these al-legations be dismissed.(6) The nature of the strikeThe strike which began on June 18, 1981, was motivat-ed by a desire of the Union and the employees whom itrepresented at Respondent's Colorado Springs facility tobring economic pressure to bear on Respondent tosecure what the Union and the employees considered tobe an acceptable contract. As such it was an economicstrike.The General Counsel concedes this, but takes theAssuming Burrell'sabove-described spontaneous declaration that hewould lusthave towork for a union contractor rather than resign fromtheUnion,constitutes evidence that he quit his employmentwith Re-spondent,his quit does not constitute a constructive discharge because asdiscussed infra,he was informed by other employees not by an agent ofRespondent that resignation from the Union was aconditionof reinstate-ment.Last,with respect to Machak's self-serving testimony thatif therehad been no requirement that he resign from the Union that he wouldstillbe working for the Company, this is not the type of evidence onwhich a finding may be based that Machak quit his employment I am ofthe opinion that such a finding must be basedon objectiveevidence, i e.,the conduct of the striker during the time in question, as evidenced by hiswords or actions50 "A constructive discharge is not a discharge at all but a quit whichthe Board treats as a discharge becauseof thecircumstanceswhich sur-roundit."Fred Lewis Carpets,260 NLRB1343, 850(1982), citing Comgen-era! Corp,251 NLRB 653,657 (1980).Even in those cases involving theissue of whetherstrikershave been constructively discharged, other thanthe cases where the strikers have made unconditional offersto return towork,the General Counsel must establish that the strikers actually quittheir employment as a result of the employers unfair labor practices SeeKamminga d RoodvoetsInc,198 NLRB208 (1972),American DistillingCo, 245 NLRB 454, 460 (1979)position, as alleged in the complaint that Respondent'ssubsequent unfair labor practices converted the strike toan unfair labor practice strike.The law is settled that "[a]n unfair labor practice doesnot convert an economic strike to an unfair labor prac-tice strikeunless a casualconnection is established be-tween the unlawful conduct and the prolongation of thestrike."Robbins Co.,233 NLRB 594 (1977). For the rea-sons set forth below, I am persuaded that the GeneralCounsel failed to establish a casual connection betweenthe unfair labor practices found herein and the continu-ation of the strike.An economic strike that is caused by an impasse incollective-bargaining negotiations may be prolonged byan employer's subsequent unfair labor practices if thestrike is expanded to include a protest over the unfairlabor practices or, if the unfair labor practices obstructthe collective-bargaining negotiations, thereby prolong-ing the strike and its settlement.The only evidence in the instant case that the strikersexpanded the strike to include a protest over the Re-spondent's unfair labor practices is the testimony of 3 ofthe approximately 80 odd strikers-Trafton, Burrell, andMachak-to the effect that they did not return to workbecause of the Respondent's statement that their employ-ment was conditioned on their resigning from the Union.Obviously this is not sufficient to establish that the strik-ers as a group expanded the purpose of the strike to in-clude a protest over the Respondent's unfair labor prac-tices.Nor will I infer that the Respondent's illegal con-duct, telling approximately 17 strikers that their contin-ued employment was conditioned on their resigning fromthe Union, by its nature was calculated to obstruct thecollective-bargaining negotiations or to cause the strikersto expand the purpose of strike to include a protest overthis unfair labor practice. For the record reveals that Re-spondent did not in fact have a policyof conditioningcontinued employment upon the strikers resigning fromthe Union. There is no evidence that even one strikerwas refused reemployment because he or she refused toresign from the Union. Quite the opposite, at least 60percent of the strikers crossed the picketline and re-turned to work without resigning from the Union, whichincluded several strikers who returned to work in July1981.Under the circumstances, I will not infer that Re-spondent's statements to less than 20 percent of the strik-ers that their continued employment was conditioned onresigningfrom the Union either expanded the purpose ofthe strike or obstructed the collective-bargaining negotia-tions.Regarding the issue of whetherthe remaining unfairlabor practices by their very nature obstructed collec-tive-bargainingnegotiations so as to have thenecessaryeffect of prolonging the strike, the record, for the rea-sonsIhave found supra, reveals thatRespondent's uni-lateral conducts' and its statement to four strikers thatRespondent would neversigna contract with the Union,SiOfcourse,the only unilateral conduct relevant to this issue is theconduct thateffected the Respondent'sColoradoSprings employees. 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdid not contribute to the continuing deadlock in the ne-gotiations.Based on the foregoing,I find that Respondent's unfairlabor practices did not prolong the June 18, 1981 eco-nomic strike. I therefore shall recommend that this alle-gation be dismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent's employees, excluding supervisors asdefined in the Act, employed in the job classificationscovered by the 1978-1981 highway, heavy engineering,utilityand building construction agreement and em-ployed by Respondent at its ColoradoSprings,Coloradofacility, constituted an appropriate bargaining unit.4.Respondent's employees, excluding supervisors asdefined in the Act, employed in the job classificationscovered by the 1978-1981 highway, heavy engineering,utilityand building construction agreement and em-ployed by Respondentin the Stateof Colorado otherthan at Respondent's Colorado Springs facility, consti-tute an appropriate bargaining unit.5.At alltimes materialthe Union has been the collec-tive-bargaining representative of all the employees in theaforesaid bargaining units for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.6.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by tell-ing employees represented by the Union at its ColoradoSprings facility that Respondent would neversign a col-lective-bargaining agreement with the Union and that ifthe employees wanted to continue being employed byRespondent they would have to resign from the Union.7.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Actby taking unilateral action without affording the Unionan opportunity to bargain, as follows: Instituting a newhealth and welfare program, the Colorado contractorsassociationhealth and welfareprogram,for its ColoradoSprings employees represented by the Union; increasingthe hourly wages of the strikers at the Colorado Springsfacilitywho returned to work, by paying them an addi-tional 40 cents an hour that previously was contributedby Respondent on behalf of the employees to the vaca-tion trust fund established in the 1978-1981 highway,heavy engineering, utility and building constructionagreement.8.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Actby dealing directly with employees represented by theUnion at its Colorado Springs facility about matters sub-ject to collective bargaining, thereby bypassing their ex-clusive collective-bargaining representative.9.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Actby engaging in unilateral conduct without affording theUnion an opportunity to bargain, as follows: Ceasedmakingcontributions on behalf of the employees in theunit described in paragraph 4 above, to the health andwelfare, pension and vacation trust funds established bythe 1978-1981 highway, heavyengineering,utility andbuilding construction agreement; discontinued the healthand welfare program under which these employees cov-ered by the aforesaid health and welfare trust fund hadbeen receiving benefits and in its place substituted a newhealth and welfare program, the Colorado contractorsassociation health and welfare program.10.The aforesaid unfair labor practices affect com-merce withinthe meaningof Section 2(6) and (7) of theAct.11.Respondent has not otherwise violated the Act.THE REMEDYIn order to effectuate the policies of the Act, I fmd itnecessary that Respondent be ordered to cease and desistfrom the unfair labor practices found and from like or re-lated invasions of the employees'Section 7 rights, and totake certain affirmative action.RegardingRespondent's illegalunilateralconductcommitted in the Colorado Springs unit of instituting theColorado Contractors Association Health and WelfareProgram and increasing the wages of the returning strik-ers by paying them monies which previously were paidto the vacation trust fund,Ihave not provided for af-firmative relief in the form of directing the Respondent,at the Union's request,to discontinue these benefits andto reinstate the preexisting situation. The reason for thisomission is that in the Colorado Springs unit the Re-spondent has not been found to have illegally discontin-ued the health and welfare program that the Coloradocontractors association health and welfare program re-placed or that Respondent's cessation of contribution tothe vacation trust fund was illegal.Iny any event, I notethat there is a serious question of whether such affirma-tive relief would be appropriate where,as I have foundsupra,the Respondent after engaging in this unilateralconduct at the Colorado Springs facility bargained to agood-faith impasse.CompareNLRB v. Cauthorne,691F.2d 1023,1025-1026(D.C. Cir.1982),withAllied Prod-ucts Corp.,218 NLRB 1246 (1975).See alsoJ.D. Luns-fordPlumbing,254 NLRB 1360, 1365-1366(1981).Having found that Respondent violated Section 8(a)(5)and (1) of the Act by unilaterally discontinuing makingcontributions on behalf of the non-Colorado Springs unitemployees to the pension, health and welfare,and vaca-tion trust funds as required by the 1978-1981 highway,heavy engineering,utilityand building constructionagreement and by unilaterally discontinuing the healthand welfare program under which the non-ColoradoSprings unit employees covered by the aforesaid trustfund had been receiving benefits and in its place unilater-ally substituting theColorado contractors associationhealth and welfare program, I shall recommend that Re-spondent make whole these employees by paying all pen-sion and vacation contributions to the trust funds thathave not been paid and that would have been paid butfor the unlawful conduct found herein'52 and to continue62 Since Respondent has provided the employees with alternativehealth and welfare coverage in the form of the Colorado Contractors As-Continued SCHMIDT-TIAGO CONSTRUCTION CO.371such payments until such times as the Respondent nego-tiateswith the Union to a new contract or impasse. Ishall also recommend that Respondent make whole theemployees in the non-Colorado Springsunit,with inter-est,ss for any expenses or loss of benefits they may haveincurred as the result of the Respondent'saforesaidunfair labor practices.54Respondent will also be re-quired to preserve and, on request, make available to au-thorized agents of the Board all records necessary oruseful in determining compliance with the Order herein.sociation Health and Welfare program,they would not benefit from a re-quirement that Respondent now duplicate that coverage retroactively.Such a requirementwould be punitive.Accordingly,the remedial ordershould notbe construedto mcorporate such an order.SeeWayne'sDairy,223 NLRB 260, 266 (1976),andHassettMaintenanceCorp,260 NLRB1211 (1982).as Any interest due on trust fund payments shall be made in accord-ance with the criteria set forth inMerryweatherOptical Co,240 NLRB1213 (1979)Interest on the remaining backpay sums shall be paid in themanner prescribed in F W.Woolworth Co.,90 NLRB289 (1950), andFlorida Steel Corp,231NLRB 651 (1977). See generallyIsisPlumbingCo., 138 NLRB 716 (1962)64 In measuring actual damages,employees should be reunbursed fortheir actual costs For example,with respect to health and welfare ex-penses the employees shall be reunbursed for only those costs that wouldhave been paidby the healthand welfare program in existence under thecontractual health and welfare trust fund,minus costs that were actuallypaid by Respondent's insurer,the Colorado contractors association healthand welfare program.Having found the Respondent violated Section 8(aX5)and (1) of theAct byunilaterally substituting the Colora-do contractors association health and welfare programfor the health and welfare program that previously cov-ered the non-Colorado Springs unit employees,I shallrecommend that Respondent be ordered to restore, onthe Union's written request, the health and welfare pro-gram that was in effect previously and its contributionson behalf of said program to the 1978-1981 highway,heavy engineering,utilityand building constructionagreement'shealth and welfare trust fund.In order toallow the Union ample opportunity to consider whetherto request the reinstatement of the previous health andwelfare program and the accompanying trust fund con-tributions,while not leaving the matter open indefinitely,I shall recommend that the Union be required to makeits decision within 20 days of the date of the Board's de-cision.Respondent will have 40 days after the receipt ofthe Union's written request to replace the Colorado Con-tractorsAssociation Health and Welfare Program withthe previous program and to resume making its trustfund contributions on behalf of that program. If theUnion makes no such request nothing contained hereinshall be construed as requiring Respondent to revoke theColorado contractors association health and welfare pro-gram.[Recommended Order omitted from publication.]